

Exhibit 10.1


 
TREASURY SECURED REVOLVING CREDIT AGREEMENT



dated as of March 31, 2011


among


NGP CAPITAL RESOURCES COMPANY
as Borrower




THE LENDERS FROM TIME TO TIME PARTY HERETO




and




SUNTRUST BANK
as Administrative Agent





















--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
SUNTRUST ROBINSON HUMPHREY, INC.
as Arranger and Book Manager

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
    Page
 
ARTICLE I
  DEFINITIONS; CONSTRUCTION
1
     
Section 1.1.
Definitions
1
Section 1.2.
Classifications of Loans and Borrowings
19
Section 1.3.
Accounting Terms and Determination
19
Section 1.4.
Terms Generally
19
     
ARTICLE II
  AMOUNT AND TERMS OF THE COMMITMENTS
20
     
Section 2.1.
General Description of Facilities
20
Section 2.2.
Treasury Revolving Loans
20
Section 2.3.
[INTENTIONALLY OMITTED]
20
Section 2.4.
Procedure for Borrowings
20
Section 2.5.
Funding of Borrowings
20
Section 2.6.
Interest Elections
21
Section 2.7.
Optional Reduction and Termination of Commitments
22
Section 2.8.
Repayment of Loans
23
Section 2.9.
Evidence of Indebtedness
23
Section 2.10.
Prepayments
23
Section 2.11.
Interest on Loans
24
Section 2.12.
Fees
25
Section 2.13.
Computation of Interest and Fees
25
Section 2.14.
Inability to Determine Interest Rates
25
Section 2.15.
Illegality
26
Section 2.16.
Increased Costs
26
Section 2.17.
Funding Indemnity
27
Section 2.18.
Taxes
27
Section 2.19.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
29
Section 2.20.
[Intentionally Omitted]
30
Section 2.21.
[Intentionally Omitted]
30
Section 2.22.
Mitigation of Obligations
30
Section 2.23.
Replacement of Lenders
31
     
ARTICLE III
CONDITIONS PRECEDENT TO LOANS
31
     
Section 3.1.
Conditions To Effectiveness
31
Section 3.2.
Each Credit Event
32
Section 3.3.
Delivery of Documents
33
     
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
33
     
Section 4.1.
Existence; Power
33
Section 4.2.
Organizational Power; Authorization
33
Section 4.3.
Governmental Approvals; No Conflicts
33
Section 4.4.
Financial Statements
34
Section 4.5.
Litigation and Environmental Matters
34
Section 4.6.
Compliance with Laws and Agreements
34
Section 4.7.
Investment Company Act, Etc.
34
Section 4.8.
Taxes
35
Section 4.9.
Margin Regulations
35

 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.10.
ERISA
35
Section 4.11.
Ownership of Property
35
Section 4.12.
Disclosure
36
Section 4.13.
Labor Relations
36
Section 4.14.
 Subsidiaries
36
Section 4.15.
 Insolvency
36
Section 4.16.
 OFAC
37
Section 4.17.
 Patriot Act
37
     
ARTICLE V
  AFFIRMATIVE COVENANTS
37
     
Section 5.1.
Financial Statements and Other Information
37
Section 5.2.
Notices of Material Events
39
Section 5.3.
Existence; Conduct of Business
39
Section 5.4.
Compliance with Laws, Etc.
40
Section 5.5.
Payment of Obligations
40
Section 5.6.
Books and Records
40
Section 5.7.
Visitation, Inspection, Etc.
40
Section 5.8.
Maintenance of Properties; Insurance
40
Section 5.9.
Use of Proceeds
40
Section 5.10.
Maintenance of RIC Status and Business Development Company
41
Section 5.11.
Compliance with Underwriting Policies
41
     
ARTICLE VI
  FINANCIAL COVENANTS
41
     
Section 6.1.
Minimum Asset Coverage Ratio
41
Section 6.2.
Minimum Adjusted Asset Coverage Ratio
41
Section 6.3.
Interest Coverage Ratio
41
Section 6.4.
Cash Collateral Coverage Ratio
41
     
ARTICLE VII
  NEGATIVE COVENANTS
41
     
Section 7.1.
Indebtedness and Preferred Equity.
41
Section 7.2.
Negative Pledge
42
Section 7.3.
Fundamental Changes
43
Section 7.4.
Restricted Payments
44
Section 7.5.
Sale of Assets
44
Section 7.6.
Transactions with Affiliates
45
Section 7.7.
Restrictive Agreements
45
Section 7.8.
Sale and Leaseback Transactions
45
Section 7.9.
Hedging Transactions
45
Section 7.10.
Accounting Changes
46
Section 7.11.
Amendment to Material Documents
46
Section 7.12.
Loans, Etc
46
     
ARTICLE VIII
  EVENTS OF DEFAULT
47
     
Section 8.1.
Events of Default
47
     
ARTICLE IX
  THE ADMINISTRATIVE AGENT
49
     
Section 9.1.
Appointment of Administrative Agent
49
Section 9.2.
Nature of Duties of Administrative Agent
49
Section 9.3.
Lack of Reliance on the Administrative Agent
50
Section 9.4.
Certain Rights of the Administrative Agent
50

 
 
 
ii

--------------------------------------------------------------------------------

 
 
Section 9.5.
Reliance by Administrative Agent
51
Section 9.6.
The Administrative Agent in its Individual Capacity
51
Section 9.7.
Successor Administrative Agent
51
Section 9.8.
Authorization to Execute other Loan Documents
52
     
ARTICLE X
  MISCELLANEOUS
52
     
Section 10.1.
Notices and Partial Release
52
Section 10.2.
Waiver; Amendments
53
Section 10.3.
Expenses; Indemnification
54
Section 10.4.
Successors and Assigns
56
Section 10.5.
Governing Law; Jurisdiction; Consent to Service of Process
59
Section 10.6.
WAIVER OF JURY TRIAL
59
Section 10.7.
Right of Setoff
60
Section 10.8.
Counterparts; Integration
60
Section 10.9.
Survival
60
Section 10.10.
Severability
61
Section 10.11.
Confidentiality
61
Section 10.12.
Interest Rate Limitation
61
Section 10.13.
Waiver of Effect of Corporate Seal
61
Section 10.14.
Patriot Act
62
Section 10.15.
NO ORAL AGREEMENTS, WAIVER, EFFECT OF AMENDMENT AND RESTATEMENT
62



 


 

 
iii

--------------------------------------------------------------------------------

 
 
 
Schedules
       
Schedule I
-
Applicable Margin and Applicable Percentage
 
Schedule II
-
Commitment Amounts
 
Schedule 4.5
-
Environmental Matters
 
Schedule 4.14
-
Subsidiaries
 
Schedule 7.1
-
Outstanding Indebtedness
 
Schedule 7.2
-
Existing Liens
       
Exhibits
               
Exhibit A
-
Form of Assignment and Acceptance
 
Exhibit 2.4
-
Form of Notice of Borrowing
 
Exhibit 2.7(b)
-
Form of Continuation/Conversion
 
Exhibit 5.1(c)
-
Form of Compliance Certificate

 

 
iv

--------------------------------------------------------------------------------

 

THIS TREASURY SECURED REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and
entered into as of March 31, 2011, by and among NGP CAPITAL RESOURCES COMPANY, a
Maryland corporation (the “Borrower”), the several banks and other financial
institutions from time to time party hereto (the “Lenders”), and SUNTRUST BANK,
in its capacity as Administrative Agent for the Lenders (the “Administrative
Agent”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower has requested that Lenders extend revolving credit
facilities to Borrower which in the aggregate shall consist of a $30,000,000
treasury secured revolving credit facility in favor of the Borrower;
 
WHEREAS, the Borrower has entered into that certain Amended and Restated
Revolving Credit Agreement dated as of August 31, 2006, as amended by that
certain First Amendment to Credit Agreement, effective as of August 31, 2006,
that certain Second Amendment to the Credit Agreement, effective as of March 13,
2008, that certain Third Amendment to the Credit Agreement, effective as of
September 29, 2008, that certain Fourth Amendment to Credit Agreement, effective
as of October 2, 2009 and that certain Fifth Amendment to Credit Agreement,
effective as of the date hereof, by and among Borrower, the several banks and
financial institutions from time to time party thereto (the “Investment
Lenders”) and SunTrust Bank as administrative agent (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Investment
Credit Agreement”);
 
WHEREAS, subject to the terms and conditions of this Agreement, the Lenders
severally, to the extent of their respective Commitments as defined herein, are
willing to establish the requested revolving credit facility in favor of the
Borrower;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders and the Administrative Agent agree as
follows:
 
ARTICLE I
 
DEFINITIONS; CONSTRUCTION
 
Section 1.1.  Definitions.  In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):
 
“90-Day Treasury Securities” shall mean Treasury Securities of the United States
maturing within 90 days of the date of acquisition thereof.


“Adjusted Asset Coverage Ratio” shall mean, as of any date, the ratio of (i)
Eligible Net Asset Value as of such date to (ii) the sum of (a) Consolidated
Total Debt as of such date plus (b) the Net Mark to Market Exposure of Hedging
Obligations of the Borrower and its Subsidiaries as of such date.



 
 

--------------------------------------------------------------------------------

 

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.
 
“Administration Agreement” shall mean that certain Administration Agreement,
dated as of November 9, 2004, by and between Borrower and NGP Administration
LLC.
 
“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof.
 
“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
 
“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 10%
or more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise.  The
terms “Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.
 
“Aggregate Commitment Amount” shall mean the aggregate principal amount of the
Aggregate Commitments from time to time.  On the Closing Date, the Aggregate
Commitment Amount equals $30,000,000.
 
“Aggregate Commitment” shall mean the Treasury Revolving Commitment of all
Lenders at any time outstanding.
 
“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.
 
“Applicable Margin” shall mean, as of any date, with respect to interest on all
Loans outstanding on any date, a percentage per annum determined by reference to
Schedule I.
 
“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee, the percentage per annum determined by reference to Schedule I.
 
“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.
 

 
2

--------------------------------------------------------------------------------

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit C attached hereto or any other form approved by the
Administrative Agent.
 
“Asset Coverage Ratio” shall mean, as of any date, the ratio of (i) Eligible Net
Asset Value as of such date to (ii) Consolidated Total Debt as of such date.
 
“Availability Period” shall mean the period from the Closing Date to the
Commitment Termination Date.
 
“Base Rate” shall mean the higher of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, (ii) the Federal Funds Rate, as in
effect from time to time, plus one-half of one percent (0.50%), or (iii) LIBOR
determined on a daily basis for a period of one (1) month, plus one percent
(1%). The Administrative Agent’s prime lending rate is a reference rate and does
not necessarily represent the lowest or best rate charged to customers.  The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Administrative Agent’s prime lending rate.  Each
change in the Administrative Agent’s prime lending rate shall be effective from
and including the date such change is publicly announced as being effective.
 
“Borrower” shall have the meaning in the introductory paragraph hereof.
 
“Borrowing” shall mean a borrowing consisting of Loans of the same Class and
Type, made, converted or continued on the same date and in case of Eurodollar
Loans, as to which a single Interest Period is in effect.
 
“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia and New York, New York are
authorized or required by law to close and  (ii) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a conversion
of or into, or an Interest Period for, a Eurodollar Loan or a notice with
respect to any of the foregoing, any day on which dealings in Dollars are
carried on in the London interbank market.
 
“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
 
“Capital Stock” shall mean any non-redeemable capital stock (or in the case of a
partnership or limited liability company, the partners’ or members’ equivalent
equity interest) of the Borrower or any of its Subsidiaries (to the extent
issued to a Person other than the Borrower), whether common or preferred.
 

 
3

--------------------------------------------------------------------------------

 

“Cash Collateral” shall mean the cash and 90-Day Treasury Securities of the
Borrower that are the subject of a Lien granted pursuant to a Security Agreement
to the Administrative Agent for the benefit of the Lenders to secure the whole
or any part of the Obligations or any Guarantee thereof to the extent required
to comply with the Cash Collateral Coverage Ratio.
 
“Cash Collateral Coverage Ratio” shall mean the ratio of Cash Collateral to the
aggregate amount of the Treasury Revolving Credit Exposure of all Lenders.
 
“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder in effect on the date hereof),  (ii) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or “group”
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
of 45% or more of the outstanding shares of the voting stock of the Borrower;
(iii) occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were neither (x) nominated by
the current board of directors or (y) appointed by directors so nominated; or
(iv) NGP Investment Advisors, LP ceases to retain its advisory duties over the
Borrower in effect on the Closing Date.
 
“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or its Applicable Lending Office) (or for
purposes of Section 2.16(b), by such Lender’s parent corporation, if applicable)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Treasury Revolving Loans.
 
“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.
 
“Commitment” shall mean the Treasury Revolving Commitment.
 
“Commitment Termination Date” shall mean the earliest of (i) March 31, 2012,
(ii) the date on which the Aggregate Commitments are terminated pursuant to
Section 2.7 and (iii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).
 

 
4

--------------------------------------------------------------------------------

 

“Compliance Certificate” shall mean a certificate from the principal executive
officer and the principal financial officer of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1(c).
 
“Consolidated EBITDA” shall mean, for the Borrower and the Subsidiary Guarantors
for any period, an amount equal to the sum of (i) Consolidated Net Income for
such period plus (ii) to the extent deducted in determining Consolidated Net
Income for such period, (A) Consolidated Interest Expense, (B) income tax
expense determined on a consolidated basis in accordance with GAAP, and (C)
depreciation and amortization, determined on a consolidated basis in accordance
with GAAP in each case for such period.
 
“Consolidated Interest Expense” shall mean, for the Borrower and the Subsidiary
Guarantors for any period determined on a consolidated basis in accordance with
GAAP, the sum of (i) total interest expense, including without limitation the
interest component of any payments in respect of Capital Lease Obligations
capitalized or expensed during such period (whether or not actually paid during
such period) plus (ii) the net amount payable (or minus the net amount
receivable) under Hedging Transactions in respect of interest rates during such
period (whether or not actually paid or received during such period).
 
“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Borrower and the Subsidiary Guarantors for such period determined on a
consolidated basis in accordance with GAAP, but excluding therefrom (to the
extent otherwise included therein) (i) any extraordinary gains or losses, (ii)
any non-cash gains or losses attributable to write-ups or write-downs of assets
and (iii) any equity interest of the Borrower or any Subsidiary Guarantor in the
unremitted earnings of any Person that is not a Subsidiary Guarantor and (iv)
any income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary Guarantor is merged into or consolidated with the Borrower or any
Subsidiary Guarantor on the date that such Person’s assets are acquired by the
Borrower or any Subsidiary Guarantor.
 
“Consolidated Total Debt” shall mean, as of any date of determination, all
Indebtedness (other than Indebtedness of the type described in subsection (xi)
of the definition of Indebtedness) of the Borrower and its Subsidiaries measured
on a consolidated basis as of such date; provided, that, “Consolidated Total
Debt” shall not include (i) Indebtedness of any Special Purpose Subsidiary or
any Foreclosed Subsidiary incurred from time to time so long as such
Indebtedness is non-recourse to the Borrower and the Subsidiary Guarantors nor
(ii) Indebtedness under this Agreement.
 
“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.
 
“Control Agreement” shall mean each Control Agreement by and among the Borrower,
the Administrative Agent and the depository bank at which the account subject to
such agreement is held, as amended, restated, supplemented or otherwise modified
from time to time.
 

 
5

--------------------------------------------------------------------------------

 

“Credit Exposure” shall mean, for any Lender, the sum of the outstanding
principal amount of such Lender’s Loans.
 
“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
 
“Default Interest” shall have the meaning set forth in Section 2.11(b).
 
“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.
 
“Eligible Assignee” shall mean (i) a Lender; (ii) an Affiliate of a Lender;
(iii) an Approved Fund; and (iv) any other Person (other than a natural Person)
approved by the Administrative Agent, and unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed).  If the consent of the Borrower to an
assignment or to an Eligible Assignee is required hereunder (including a consent
to an assignment which does  not meet the minimum assignment thresholds
specified in paragraph (b)(i) of Section 10.4), the Borrower shall be deemed to
have given its consent five  (5) Business Days after the date notice thereof has
actually been delivered by the assigning Lender (through the Administrative
Agent) to the Borrower, unless such consent is expressly refused by the Borrower
prior to such fifth Business Day.
 
“Eligible Net Asset Value” shall mean Total Asset Value, including fair market
value of Unencumbered Overriding Royalty Interests to the extent that the fair
market value of all Unencumbered Overriding Royalty Interests does not exceed in
the aggregate five percent (5%) of Total Asset Value but excluding the following
assets to the extent that they are excluded from the determination of the
Eligible Net Asset Value under the Investment Credit Agreement (i) all warrant
positions, (ii) any assets of a subsidiary that is not a Guarantor under the
Investment Credit Agreement and any assets of the Borrower and its Subsidiaries
not pledged to the administrative agent under the Investment Credit Agreement,
(iii) the fair market value of all other Unencumbered Overriding Royalty
Interests to the extent not expressly included as provided for above, (iv) any
Cash Collateral, and (v) such other assets that are not otherwise satisfactory
to the administrative agent under the Investment Credit Agreement.  So long as
the Borrower is required to maintain the Asset Coverage Ratio and Adjusted Asset
Coverage Ratio under the Investment Credit Agreement, the determination of
Eligible Net Asset Value pursuant to the Investment Credit Agreement shall be
used in this Agreement.
 
“Engagement Letter” shall mean that certain engagement letter, dated as of March
10, 2011, executed by SunTrust Robinson Humphrey, Inc., as Arranger and accepted
by Borrower.
 
“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.
 

 
6

--------------------------------------------------------------------------------

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
 
“ERISA” shall mean the Employee Retirement Income Secu­rity Act of 1974, as
amended from time to time, and any successor statute.
 
“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
 
“ERISA Event” shall  mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (iii)
the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (iv) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(v) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (vi)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (vii) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
 
“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
 
“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D).  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D.  The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 

 
7

--------------------------------------------------------------------------------

 

“Event of Default” shall have the meaning provided in Article VIII.
 
“Excluded Taxes” shall mean with respect to the Administrative Agent, any Lender
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (i) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (ii) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which any Lender is located and (iii) in the case of a Foreign
Lender, any withholding tax that (x) is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, (y) is imposed on amounts payable to such Foreign Lender at any time
that such Foreign Lender designates a new lending office, other than taxes that
have accrued prior to the designation of such lending office that are otherwise
not Excluded Taxes, and (z) is attributable to such Foreign Lender’s failure to
comply with Section 2.18(e).
 
“Fair Market Value” shall mean, as of any date of determination, in the case of
any Marketable Security, the value determined as the Fair Market Value thereof
pursuant to the Investment Credit Agreement.
 
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.
 
“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.


“Fiscal Year” shall mean any fiscal year of the Borrower.


“Foreclosed Subsidiary” shall mean any Person that becomes a direct or indirect
Subsidiary of the Borrower solely as a result of the Borrower or any other
Subsidiary of the Borrower acquiring the Capital Stock of such Person, through a
bankruptcy, foreclosure or similar proceedings, with the intent to sell or
transfer all of the Capital Stock of such Person; provided, that, in the event
that the Borrower or such Subsidiary of the Borrower is unable to sell all of
the Capital Stock of such Person within 180 days after the Borrower or such
Subsidiary of the Borrower acquires the Capital Stock of such Person, such
Person shall no longer be considered a “Foreclosed Subsidiary” for purposes of
this Agreement.



 
8

--------------------------------------------------------------------------------

 

“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(3) of the Code.
 
“GAAP” shall mean generally accepted accounting prin­ciples in the United States
applied on a consistent basis and subject to the terms of Section 1.3.
 
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
 
“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.
 
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
 
“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.
 
“Hedging Transaction” of any Person shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by such
Person that is a rate swap, basis swap, forward rate transaction, commodity
swap, interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collateral transaction, forward transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.
 

 
9

--------------------------------------------------------------------------------

 

“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than accounts payables incurred in the ordinary course of business;
provided, that for purposes of Section 8.1(f), trade payables overdue by more
than 120 days shall be included in this definition except to the extent that any
of such trade payables are being disputed in good faith and by appropriate
measures), (iv) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above, (viii)
all Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person, (ix)
all obligations of such Person, contingent or otherwise, to purchase, redeem,
retire or otherwise acquire for value any common stock of such Person, (x)
Off-Balance Sheet Liabilities and (xi) Net Mark to Market Exposure on all
Hedging Obligations. The Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, except to the extent that the terms of such
Indebtedness provide that such Person is not liable therefor.
 
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
 
“Interest Coverage Ratio” shall mean, as of any date, the ratio of (i)
Consolidated EBITDA (excluding revenue from the Cash Collateral) to (ii)
Consolidated Interest Expense (excluding Consolidated Interest Expense from the
Treasury Revolving Loans) in each case for the four consecutive Fiscal Quarters
ending on or immediately prior to such date.
 
“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months; provided, that:
 
(i)           the initial Interest Period for such Borrowing shall commence on
the date of such Borrowing (including the date of any conversion from a
Borrowing of another Type), and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;
 
(ii)           if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Pe­riod shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;
 

 
10

--------------------------------------------------------------------------------

 

(iii)           any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no nu­merically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of such calendar month;
 
(iv)           no Interest Period may extend beyond the Commitment Termination
Date.
 
“Investment Advisory Agreement” shall mean that certain Investment Advisory
Agreement, dated as of November 9, 2004, by and between Borrower and NGP
Investment Advisors, LP.
 
“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended and in effect from time to time.
 
“Investment Credit Agreement” shall have the meaning set forth in the recitals
to this Agreement.
 
“Investment Grade Rating” shall mean, with respect to any Marketable Securities,
any actual or implied rating of such Marketable Securities which is at or above
BBB- from S&P and at or above Baa3 from Moody’s.
 
“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement.
 
“LIBOR” shall mean, for any applicable Interest Period with respect to any
Eurodollar Loan, the British Bankers’ Association Interest Settlement Rate per
annum for deposits in Dollars for a period equal to such Interest Period
appearing on Reuters Screen LIBOR01 Page (or such other page on that service or
such other service designated by the British Bankers’ Association for the
display of such Association’s Interest Settlement Rates for Dollar deposits) as
of 11:00 a.m. (London, England time) on the day that is two Business Days prior
to the first day of the Interest Period or if such rate is unavailable for any
reason at such time, LIBOR shall be for any such Interest Period, the rate per
annum reasonably determined by the Administrative Agent as a rate of interest at
which deposits in Dollars in the approximate amount of the LIBOR loan comprising
part of such borrowing would be are offered by the Administrative Agent  to
major banks in the London interbank Euromarket two (2) Business Days preceding
the first day of such Interest Period as of 10:00 a.m. (New York time) for a
term comparable to such Interest Period.  LIBOR shall be adjusted for applicable
reserve requirements.
 
“Lien” shall mean any mortgage, pledge, security inter­est, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agree­ment or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).
 
“Loans” shall mean all Treasury Revolving Loans in the aggregate or any of them,
as the context shall require.
 

 
11

--------------------------------------------------------------------------------

 

“Loan Documents” shall mean, collectively, this Agreement, any promissory notes
issued hereunder, the Security Documents, all Notices of Borrowing, all Notices
of Conversion/Continuation and any and all other instruments, agreements,
documents, certificates and writings executed in connection with any of the
foregoing.
 
“Marketable Securities” shall mean (i) those certain 7.20% Senior Notes due 2028
issued by Pioneer Natural Resources Company and (ii) other senior notes
registered under the Securities Act of 1933 issued by a corporation incorporated
in the United States and engaged in crude oil, natural gas or other energy
related businesses.
 
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets, liabilities or prospects of
the Borrower or of its Subsidiaries taken as a whole, (ii) the ability of the
Borrower to perform any of its obligations under the Loan Documents, (iii) the
rights and remedies of the Administrative Agent and the Lenders under any of the
Loan Documents or (iv) the legality, validity or enforceability of any of the
Loan Documents.
 
“Material Event of Default” shall mean any Event of Default arising under
Section 8.1(a) or (b), or arising under Section 8.1(d) as a result of the
Borrower failing to observe or perform any covenant or agreement contained in
Articles VI or VII.
 
“Material Indebtedness” shall mean Indebtedness (other than the Loans) and
Hedging Obligations of the Borrower or any of its Subsidiaries, individually or
in an aggregate principal amount exceeding $1,000,000.  For purposes of
determining the amount of attributed Indebtedness from Hedging Obligations, the
“principal amount” of any Hedging Obligations at any time shall be the Net
Mark-to-Market Exposure of such Hedging Obligations.
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.
 
“Net Mark to Market Exposure” shall mean, as of any date of determination, the
aggregate amount with respect to all Hedging Obligations of the Borrower and its
Subsidiaries of the excess (if any) of all unrealized losses in respect of all
such Hedging Obligations over all unrealized profits in respect of all Hedging
Transactions of the Borrower and its Subsidiaries.  “Unrealized losses” shall
mean as to any Hedging Obligation, the fair market value of the cost to such
Person of replacing the Hedging Transaction giving rise to such Hedging
Obligation as of the date of determination (assuming the Hedging Transaction
were to be terminated as of that date), and “unrealized profits” means as to any
Hedging Transaction, the fair market value of the gain to such Person in respect
of the Hedging Transaction as of the date of determination (assuming such
Hedging Transaction were to be terminated as of that date).
 

 
12

--------------------------------------------------------------------------------

 

“Non-Investment Grade Rating” shall mean, with respect to any Marketable
Securities, any actual or implied rating of such Marketable Securities which is
below BBB- from S&P or below Baa3 from Moody’s.
 
“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.6(b).
 
“Notice of Borrowing” shall have the meaning as set forth in Section 2.4.
 
“Obligations” shall mean all amounts owing by the Borrower to the Administrative
Agent or any Lender pursuant to or in connection with this Agreement or any
other Loan Document, including without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent and any Lender incurred pursuant to this Agreement or any other Loan
Document), whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder, and all
Hedging Obligations owed to the Administrative Agent, any Lender or any of their
Affiliates incurred in order to limit interest rate or fee fluctuation with
respect to the Loans, and all obligations and liabilities incurred in connection
with collecting and enforcing the foregoing, together with all renew­als,
extensions, modifications or refinancings thereof.
 
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.
 
“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.
 
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
 
“Participant” shall have the meaning set forth in Section 10.4(d).
 
“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.
 

 
13

--------------------------------------------------------------------------------

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
 
“Permitted Encumbrances” shall mean
 
(v)           Liens imposed by law for taxes not yet due or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves are being maintained in accordance with GAAP;
 
(vi)           Liens of landlords, carriers, warehousemen, mechanics,
materialmen and similar Liens arising in the ordinary course of business for
amounts not yet due or which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves are being maintained in
accordance with GAAP;
 
(vii)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
(viii)           (x) deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obli­gations of a like nature, in each case in the ordinary
course of business, (y) contractual, common law or statutory rights of set off
against deposits or other amounts owing any depository institution that do not
secure Indebtedness of the Borrower or any Subsidiary Guarantor, and (z)
deposits securing liabilities under insurance arrangements;
 
(ix)           judgment and attachment liens not giving rise to an Event of
Default or Liens created by or existing from any litigation or legal proceeding
that are currently being contested in good faith by appropriate proceedings and
with respect to which adequate reserves are being maintained in accordance with
GAAP;
 
(x)           easements, exceptions, reservations, defects and irregularities in
title, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of the Borrower and its Subsidiaries taken as a whole; and
 
(xi)           Liens arising in the ordinary course of business (i) created by
lease agreements, licenses or similar interests, or by statute or common law to
secure the payments of rental, license amounts or similar amounts or for any
other obligations or acts to be performed thereunder or (ii) on leasehold
interests, licenses or similar interests created by the lessor, licensee or
grantor hereunder in favor of any mortgagee of the leased premises, none of
which secure Indebtedness of the Borrower or any Subsidiary Guarantor;
 
provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
 

 
14

--------------------------------------------------------------------------------

 

“Permitted Investments” shall mean:
 
(i)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States), in each case maturing within one year from the
date of acquisition thereof;
 
(ii)           commercial paper having the highest rating, at the time of
acquisition thereof, of S&P or Moody’s and in either case maturing within 270
days from the date of acquisition thereof;
 
(iii)           certificates of deposit, bankers’ acceptances and time deposits
maturing within 180 days of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;
 
(iv)           fully collateralized repurchase agreements with a term of not
more than 30 days for securities described in clause (i) above and entered into
with a financial institution satisfying the criteria described in clause (iii)
above; and
 
(v)           mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.
 
“Permitted Senior Investment Participation” shall mean any Senior Investment
Participation; provided that the aggregate outstanding principal or capital
amount of all Senior Investment Participations does not exceed $20,000,000 at
any one time outstanding.
 
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
 
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Pro Rata Share” shall mean with respect to the Commitment of any Lender at any
time, a percentage, the numerator of which shall be such Lender’s Commitment (or
if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Credit Exposure), and the
denominator of which shall be the sum of Commitments of all Lenders (or if the
Commitments have been terminated or expired or the Loans have been declared to
be due and payable, all Credit Exposure).
 
“Register” has the meaning assigned to such term in clause (c) of Section 10.4.
 

 
15

--------------------------------------------------------------------------------

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
 
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.
 
“Required Lenders” shall mean, at any time, Lenders holding more than 66 2/3% of
the aggregate outstanding Commitments at such time or if the Lenders have no
Commitments outstanding, then Lenders holding more than 66 2/3% of the aggregate
Credit Exposure.
 
“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject
 
“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of the Borrower or such other representative of the Borrower
as may be designated in writing by any one of the foregoing with the consent of
the Administrative Agent; and, with respect to the financial covenants only, the
chief financial officer or the treasurer of the Borrower.
 
“Restricted Payment” shall have the meaning set forth in Section 7.4.
 
“RIC” or “regulated investment company” shall mean an investment company or
business development company that qualifies for the special tax treatment
provided for by subchapter M of the Code.
 
“S&P” shall mean Standard & Poor’s, a Division of the McGraw Hill Companies.
 
“Security Agreement” shall mean that certain Cash Collateral Agreement and
Securities Control Account Agreement, dated as of the Closing Date, executed by
the Borrower granting to the Administrative Agent for the benefit of the Lenders
a security interest in the Cash Collateral, as amended, restated, supplemented
or otherwise modified from time to time.
 
“Security Documents” shall mean, collectively, the Security Agreement, any
Control Agreement and all other instruments and agreements now or hereafter
delivered to create Liens in the Cash Collateral to secure the Obligations.
 

 
16

--------------------------------------------------------------------------------

 

“Senior Investment Participation” shall mean any transfer or assignment of a
right or interest in any loan or other investment (other than any collateral
securing the Treasury Revolving Loans) owned by the Borrower or any of its
Subsidiaries which represents less than all of the Borrower’s or such
Subsidiary’s interest in such loan or other investment and which grants to the
holder thereof rights to receive payments in respect of such loan or other
investment or rights in respect to Liens or proceeds of collateral in respect of
such loan or other investment which rights are prior or senior to the retained
rights of the Borrower or such Subsidiary in such Investment.
 
“Special Purpose Subsidiary” shall mean any single purpose Subsidiary created
for the purpose of holding specific assets.
 
“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, part­nership, joint venture, limited liability company,
association or other entity (i) of which securities  or other ownership
interests representing more than 50% of the equity  or more than 50% of  the
ordinary voting power, or in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (ii) that is, as of such date, otherwise controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. Unless otherwise indicated, all references to “Subsidiary” hereunder
shall mean a Subsidiary of the Borrower.
 
“Subsidiary Guarantor” shall mean any Subsidiary of Borrower that is a guarantor
under the Investment Credit Agreement.
 
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.
 
“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
 
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Total Asset Value” shall mean, for the Borrower and its Subsidiaries for any
period determined on a consolidated basis in accordance with GAAP, the sum of
(i) the Borrower’s and its Subsidiaries’ total assets as reported in the most
recent public disclosures filed with the Securities and Exchange Commission
(which shall include all loans and investments of the Borrower in its
Subsidiaries), plus (ii) the value, determined in accordance with GAAP, of
assets acquired (including loans made) by the Borrower or its Subsidiaries
subsequent to the most recent public disclosures filed with the Securities and
Exchange Commission, minus (iii) the value, determined in accordance with GAAP,
of assets disposed of by the Borrower or its Subsidiaries (including loans
repaid to the Borrower or its Subsidiaries) subsequent to the most recent public
disclosures filed with the Securities and Exchange Commission.
 

 
17

--------------------------------------------------------------------------------

 

“Treasury Revolving Commitment” shall mean, with respect to each Lender, the
obligation of such Lender to make Treasury Revolving Loans to the Borrower in an
aggregate principal amount not exceeding the amount set forth with respect to
such Lender on Schedule II, or in the case of a Person becoming a Lender after
the Closing Date, the amount of the assigned “Treasury Revolving Commitment” as
provided in the Assignment and Acceptance executed by such Person as an
assignee, as the same may be increased or decreased pursuant to terms hereof.
 
“Treasury Revolving Commitment Amount” shall mean the aggregate principal amount
of the Treasury Revolving Commitments from time to time.  On the Closing Date,
the Treasury Revolving Commitment Amount equals $30,000,000.
 
“Treasury Revolving Credit Exposure” shall mean, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s Treasury
Revolving Loans.
 
“Treasury Revolving Loan” shall mean a loan made by the Lender to the Borrower
under its Treasury Revolving Commitment, which may either be a Base Rate Loan or
a Eurodollar Loan.
 
“Treasury Securities” shall mean government bonds that are direct obligations
of, or obligations the principal of and interest on which are unconditionally
guaranteed by, the United States (or by any agency thereof to the extent such
obligations are backed by the full faith and credit of the United States).


“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.
 
“Underwriting Policies” shall mean those investment objectives, policies and
restrictions that are set the Borrower’s 2005 annual report on Form 10K filed
with the Securities and Exchange Commission, subject to other modifications or
supplements as may be adopted by the Borrower from time to time and reflected in
filing with the Securities and Exchange Commission that do not result in a
materially adverse change from those set forth in such 2005 annual report.
 
“Unencumbered Overriding Royalty Interest” shall mean any overriding royalty
interest that is not subject to a recorded Mortgage or Deed of Trust covering
such royalty interest in favor of the administrative agent under the Investment
Credit Agreement.
 
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York.
 
 


 
18

--------------------------------------------------------------------------------

 




“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
Section 1.2.  Classifications of Loans and Borrowings.  For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class (e.g.
a “Treasury Revolving Loan” or “Treasury Revolving Borrowing”), by Type (e.g. a
“Eurodollar Loan”, “Base Rate Loan”, “Eurodollar Borrowing” or “Base Rate
Borrowing”) or by Class and Type (e.g. a “Treasury Revolving Eurodollar Loan” or
“Treasury Revolving Eurodollar Borrowing”).
 
Section 1.3.  Accounting Terms and Determination.  Un­less otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of the Borrower delivered pursuant to
Section 5.1(a); provided, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article VI to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies  the Borrower that the Required Lenders wish to
amend Article VI for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders.
 
Section 1.4.  Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the word “to”
means “to but excluding”. Unless the context requires otherwise (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as it was originally executed or as it may from time to time be amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (iii) the words “hereof”, “herein” and
“hereunder” and words of similar import shall be construed to refer to this
Agreement as a whole and not to any particular provision hereof, (iv) all
references to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles, Sections, Exhibits and Schedules to this Agreement and (v)
all references to a specific time shall be construed to refer to the time in the
city and state of the Administrative Agent’s principal office, unless otherwise
indicated.
 


 
19

--------------------------------------------------------------------------------

 


ARTICLE II
 
AMOUNT AND TERMS OF THE COMMITMENTS
 
Section 2.1.  General Description of Facilities.  Subject to and upon the terms
and conditions herein set forth, (i) the Lenders hereby establish in favor of
the Borrower revolving credit facilities pursuant to which each Lender severally
agrees (to the extent of such Lender’s Commitment) to make Loans to the Borrower
in accordance with Section 2.2; provided, that in no event shall the aggregate
principal amount of all outstanding Loans exceed at any time the Aggregate
Commitment Amount from time to time in effect.
 
Section 2.2.  Treasury Revolving Loans.  Subject to the terms and conditions set
forth herein, each Lender severally agrees to make Treasury Revolving Loans to
the Borrower, ratably in proportion to its Pro Rata Share, from time to time
during the Availability Period, in an aggregate principal amount outstanding at
any time that will not result in (a) such Lender’s Treasury Revolving Credit
Exposure exceeding such Lender’s Treasury Revolving Commitment or (b) the sum of
the principal amount of Treasury Revolving Loans then outstanding to exceed
Treasury Revolving Commitment Amount.  During the Availability Period, the
Borrower shall be entitled to borrow, prepay and reborrow Treasury Revolving
Loans in accordance with the terms and conditions of this Agreement; pro­vided,
that the Borrower may not borrow or reborrow should there exist a Default or
Event of Default.
 
Section 2.3.     [INTENTIONALLY OMITTED]
 
Section 2.4.  Procedure for Borrowings. The Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Borrowing substantially in the form of Exhibit 2.3 (a “Notice
of Borrowing”) (x) prior to 11:00 a.m. (New York time) on the date of each Base
Rate Borrowing and (y) prior to 2:00 p.m. (New York time) three (3) Business
Days prior to the requested date of each Eurodollar Borrowing.  Each Notice of
Borrowing shall be irrevocable and shall specify: (i) the aggregate principal
amount of such Borrowing, (ii) the date of such Borrowing (which shall be a
Business Day), (iii) the Class of such Loan comprising such Borrowing; (iv) the
Type of such Loan comprising such Borrowing and (v) in the case of a Eurodollar
Borrowing, the duration of the initial Interest Period applicable thereto
(subject to the provisions of the definition of Interest Period).  Each
Borrowing shall consist entirely of Base Rate Loans or Eurodollar Loans, as the
Borrower may request.  The aggregate principal amount of each Eurodollar
Borrowing shall be not less than $1,000,000 or a larger multiple of $250,000,
and the aggregate principal amount of each Base Rate Borrowing shall not be less
than $250,000 or a larger multiple of $100,000; provided, that Base Rate Loans
made pursuant to Section 2.5 or Section 2.20(d) may be made in lesser amounts as
provided therein.  At no time shall the total number of Eurodollar Borrowings
outstanding at any time exceed four.  Promptly following the receipt of a Notice
of Borrowing in accordance herewith, the Administrative Agent shall advise each
Lender of the details thereof and the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
 
Section 2.5.  Funding of Borrowings.
 


 
20

--------------------------------------------------------------------------------

 


(a)     Each Lender will make available each Loan to be made by it hereunder on
the proposed date thereof by wire transfer in immediately available funds by
11:00 a.m. (New York time) for Eurodollar Borrowings and by 2:00 p.m. (New York
time) for Base Rate Borrowings to the Administrative Agent at the Payment
Office.  The Administrative Agent will make such Loans available to the Borrower
by promptly crediting the amounts that it receives, in like funds by the close
of business on such proposed date, to an account maintained by the Borrower with
the Administrative Agent or at the Borrower’s option, by effecting a wire
transfer of such amounts to an account designated by the Borrower to the
Administrative Agent.
 
(b)     Unless the Administrative Agent shall have been notified by any Lender
(i) for Eurodollar Borrowings, prior to 5:00 p.m. (New York time) one (1)
Business Day prior to the date of such Eurodollar Borrowing in which such Lender
is to participate, and (ii) for Base Rate Borrowings, promptly and in no event
later than 2:00 p.m. (New York time) on the day of such Base Rate Borrowing in
which such Lender is to participate that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrower on such date a
cor­responding amount.  If such corresponding amount is not in fact made
available to the Administrative Agent by such Lender on the date of such
Borrowing, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender to­gether with interest at the
Federal Funds Rate until the second Business Day after such demand and
thereafter at the Base Rate.  If such Lender does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent shall promptly notify the Borrower, and the Borrower shall
immediately pay such corresponding amount to the Administrative Agent together
with interest at the rate specified for such Bor­rowing. Nothing in this
subsec­tion shall be deemed to relieve any Lender from its obligation to fund
its Pro Rata Share of any Borrowing hereunder or to preju­dice any rights which
the Borrower may have against any Lender as a result of any de­fault by such
Lender hereunder.
 
(c)     All Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares.  No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
ob­ligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.
 
Section 2.6.     Interest Elections.
 
(a)     Each Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Notice of
Borrowing.  Thereafter, the Borrower may elect to convert such Borrowing into a
different Type or to continue such Borrowing, and in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section
2.6.  The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding Loans comprising such Borrowing, and
the Loans comprising each such portion shall be considered a separate Borrowing.
 


 
21

--------------------------------------------------------------------------------

 


(b)     To make an election pursuant to this Section 2.6, the Borrower shall
give the Administrative Agent prior written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing substantially in the form of
Exhibit 2.7(b) (a “Notice of Conversion/Continuation”) that is to be converted
or continued, as the case may be, (x) prior to 11:00 a.m. (New York time) one
(1) Business Day prior to the requested date of a conversion into a Base Rate
Borrowing and (y) prior to 2:00 p.m. (New York time) three (3) Business Days
prior to a continuation of or conversion into a Eurodollar Borrowing. Each such
Notice of Conversion/Continuation shall be irrevocable and shall specify (i) the
Borrowing to which such Notice of Continuation/Conversion applies and if
different options are being elected with respect to different portions thereof,
the portions thereof that are to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
shall be specified for each resulting Borrowing); (ii) the effective date of the
election made pursuant to such Notice of Continuation/Conversion, which shall be
a Business Day, (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”.  If any such Notice of Continuation/Conversion requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month.  The principal
amount of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.4.
 
(c)     If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/ Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing.  No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.
 
(d)     Upon receipt of any Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
 
Section 2.7.     Optional Reduction and Termination of Commitments.
 
(a)     Unless previously terminated, all Commitments shall terminate on the
Commitment Termination Date.
 
(b)     Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable), the Borrower may reduce the Commitments in
part or terminate the Commitments in whole; provided, that any partial reduction
shall apply to reduce proportionately and permanently the Commitment of each
Lender, any partial reduction pursuant to this Section 2.7 shall be in an amount
of at least $1,000,000 and any larger multiple of $250,000, and no such
reduction shall be permitted which would reduce the Treasury Revolving
Commitments to an amount less than the outstanding Credit Exposures of all
Lenders.
 


 
22

--------------------------------------------------------------------------------

 


Section 2.8.  Repayment of Loans.   The outstanding principal amount of all
Loans shall be due and payable (together with accrued and unpaid interest
thereon) on the Commitment Termination Date.
 
Section 2.9.  Evidence of Indebtedness.  a)  Each Lender shall maintain in
accordance with its usual practice appropriate records evidencing the
Indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Lender from time to time under this Agreement.
The Administrative Agent shall maintain appropriate records in which shall be
recorded (i) the Commitment of each Lender, (ii) the amount of each Loan made
hereunder by each Lender, the Class and Type thereof and the Interest Period
applicable thereto, (iii) the date of each continuation thereof pursuant to
Section 2.6, (iv) the date of each conversion of all or a portion thereof to
another Type pursuant to Section 2.6, (v) the date and amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder in respect of such Loans and (vi) both the date and amount
of any sum received by the Administrative Agent hereunder from the Borrower in
respect of the Loans and each Lender’s Pro Rata Share thereof. The entries made
in such records shall be prima facie evidence of the existence and amounts of
the obligations of the Borrower therein recorded; provided, that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.
 
(b)     This Agreement evidences the obligation of the Borrower to repay the
Loans and is being executed as a “noteless” credit agreement.  However, at the
request of any Lender at any time, the Borrower agrees that it will prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent.  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment permitted hereunder) be represented by one or more
promissory notes in such form payable to the order of the payee named therein
(or, if such promissory note is a registered note, to such payee and its
registered assigns).
 
Section 2.10.     Prepayments
 
(a)     The Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, without premium or penalty, except as
expressly provided in this Section 2.10(a) by giving irrevocable written notice
(or telephonic notice promptly confirmed in writing) to the Administrative Agent
no later than (i) in the case of prepayment of any Eurodollar Borrowing, 2:00
p.m. (New York time) not less than three (3) Business Days prior to any such
prepayment, or (ii) in the case of any prepayment of any Base Rate Borrowing,
11:00 a.m. on the same day of such prepayment.  Each such notice shall be
irrevocable and shall specify the proposed date of such prepayment and the
principal amount of each Borrowing or portion thereof to be prepaid.  Upon
receipt of any such notice, the Administrative Agent shall promptly notify each
affected Lender of the contents thereof and of such Lender’s Pro Rata Share of
any such prepayment.  If such notice is given, the aggregate amount specified in
such notice shall be due and payable on the date designated in such notice,
together with accrued interest to such date on the amount so prepaid in
accordance with Section 2.11(c); provided, that if a Eurodollar Borrowing is
prepaid on a date other than the last day of an Interest Period applicable
thereto, the Borrower shall also pay all amounts required pursuant to
Section 2.17.  Each partial prepayment of any Loan shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type
pursuant to Section 2.4. Each prepayment of a Borrowing shall be applied ratably
to the Loans comprising such Borrowing.
 


 
23

--------------------------------------------------------------------------------

 


(b)     If at any time the Credit Exposure of all Lenders exceeds the Aggregate
Commitment Amount, as reduced pursuant to Section 2.7 or otherwise, the Borrower
shall immediately repay Loans in an amount equal to such excess, together with
all accrued and unpaid interest on such excess amount and any amounts due under
Section 2.17.  Each prepayment shall be applied ratably to the Base Rate Loans
to the full extent thereof, and then to Eurodollar Loans to the full extent
thereof.
 
(c)     If at any time Borrower shall fail to maintain its status as a RIC as
required by Section 5.10, the Borrower shall immediately repay all Obligations
in full, including any prepayment penalty due pursuant to Section 2.10(a).
 
Section 2.11.     Interest on Loans.
 
(a)     The Borrower shall pay interest on each Base Rate Loan at the Base Rate
in effect from time to time and on each Eurodollar Loan at the Adjusted LIBO
Rate for the applicable Interest Period in effect for such Loan, plus, in each
case, the Applicable Margin in effect from time to time.
 
(b)     While an Event of Default under Sections 8.1(a) or (b) has occurred or
is continuing, the Borrower shall pay interest (“Default Interest”), with
respect to all Eurodollar Loans at the rate otherwise applicable for the
then-current Interest Period plus an additional 2% per annum until the last day
of such Interest Period, and thereafter, and with respect to all Base Rate
Loans, at the Base Rate plus an additional 2% per annum.
 
(c)     Interest on the principal amount of all Loans shall accrue from and
includ­ing the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last day of each March, June, September and December
and on the Commitment Termination Date.  Interest on all outstanding Eurodollar
Loans shall be payable on the last day of each Interest Period applicable
thereto, and, in the case of any Eurodollar Loans having an Interest Period in
excess of three months or 90 days, respectively, on each day which occurs every
three months or 90 days, as the case may be, after the initial date of such
Interest Period, and on the Commitment Termination Date.  Interest on any Loan
which is converted into a Loan of another Type or which is repaid or prepaid
shall be payable on the date of such conversion or on the date of any such
repayment or prepayment (on the amount repaid or prepaid) thereof.  All Default
Interest shall be payable on demand.
 


 
24

--------------------------------------------------------------------------------

 


(d)     The Administrative Agent shall determine each interest rate applicable
to the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly con­firmed in writing).  Any
such determination shall be conclusive and binding for all purposes, absent
manifest error.
 
Section 2.12.  Fees.
 
(a)     The Borrower shall pay to the Administrative Agent for its own account
fees in the amounts and at the times previously agreed upon by the Borrower and
the Administrative Agent.
 
(b)     The Borrower agrees to pay to the Administrative Agent for the account
of each Lender a commitment fee, which shall accrue at the Applicable Percentage
per annum (determined daily in accordance with Schedule I) on the daily amount
of the unused Commitment of such Lender during the Availability Period.  For
purposes of computing commitment fees with respect to the Commitments, the
Commitment of each Lender shall be deemed used to the extent of the outstanding
Loans of such Lender.
 
Section 2.13.     Computation of Interest and Fees.
 
Interest hereunder based on the Administrative Agent’s prime lending rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed (including the first day but
excluding the last day).  All other interest and all fees shall be computed on
the basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day).  Each determination by the
Administrative Agent of an interest amount or fee hereunder shall be made in
good faith and, except for manifest error, shall be final, conclusive and
binding for all purposes.
 
Section 2.14.  Inability to Determine Interest Rates.  If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,
 
(i)     the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant interbank market, adequate means do not
exist for ascertaining LIBOR for such Interest Period, or
 
(ii)     the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate does not adequately and fairly reflect the
cost to such Lenders (or Lender, as the case may be) of making, funding or
maintaining their (or its, as the case may be) Eurodollar Loans for such
Interest Period,
 
the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. In the case of Eurodollar Loans, until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances giv­ing rise to such notice no longer exist, (i) the obligations
of the Lenders to make Eurodollar Loans or to continue or convert outstanding
Loans as or into Eurodollar Loans shall be suspended and  (ii) all such affected
Loans shall be converted into Base Rate Loans on the last day of the then
current Interest Period applicable thereto unless the Borrower prepays such
Loans in accordance with this Agreement. Unless the Borrower notifies the
Administrative Agent at least one Business Day before the date of any Eurodollar
Borrowing for which a Notice of Borrowing has previously been given that it
elects not to borrow on such date, then such Borrowing shall be made as a Base
Rate Borrowing.
 


 
25

--------------------------------------------------------------------------------

 


Section 2.15.  Illegality.  If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Loans, or to continue or convert outstanding
Loans as or into Eurodollar Loans, shall be suspended.  In the case of the
making of a Eurodollar Borrowing, such Lender’s Loan shall be made as a Base
Rate Loan as part of the same Borrowing for the same Interest Period and if the
affected Eurodollar Loan is then outstanding, such Loan shall be converted to a
Base Rate Loan either (i) on the last day of the then current Interest Period
applicable to such Eurodollar Loan if such Lender may lawfully continue to
maintain such Loan to such date or (ii) immediately if such Lender shall
determine that it may not lawfully continue to maintain such Eurodollar Loan to
such date.  Notwithstanding the foregoing, the affected Lender shall, prior to
giving such notice to the Administrative Agent, designate a different Applicable
Lending Office if such designation would avoid the need for giving such notice
and if such designation would not otherwise be disadvantageous to such Lender in
the good faith exercise of its discretion.
 
Section 2.16.  Increased Costs.
 
(a)     If any Change in Law shall:
 
(i)     impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of the
Adjusted LIBO Rate hereunder against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the  Adjusted LIBO Rate); or
 
(ii)     impose on any Lender or the eurodollar interbank market any other
condition affecting this Agreement or any Eurodollar Loans made by such Lender;
 
and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or to
reduce the amount received or receivable by such Lender hereunder (whether of
principal, interest or any other amount), then the Borrower shall promptly pay,
upon written notice from and demand by such Lender on the Borrower (with a copy
of such notice and demand to the Administrative Agent), to the Administrative
Agent for the account of such Lender, within five Business Days after the date
of such notice and demand, additional amount or amounts sufficient to compensate
such Lender for such additional costs incurred or reduction suffered.
 
(b)     If any Lender shall have determined that on or after the date of this
Agreement any Change in Law regarding capital requirements has or would have the
ef­fect of reducing the rate of return on such Lender’s capital (or on the
capital of such Lender’s parent corporation) as a consequence of its obligations
here­under or to a level below that which such Lender or such Lender’s parent
corporation could have achieved but for such Change in Law (taking into
consideration such Lender’s policies or the policies of such Lender’s parent
corporation with respect to capital adequacy) then, from time to time, within
five (5) Business Days after receipt by the Borrower of written de­mand by such
Lender (with a copy thereof to the Administrative Agent), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender or such
Lender’s parent corporation for any such reduction suffered.
 


 
26

--------------------------------------------------------------------------------

 


(c)     A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or such Lender’s parent corporation, as the case may
be, specified in paragraph (a) or (b) of this Section 2.16 shall be delivered to
the Borrower (with a copy to the Administrative Agent) and shall be con­clusive,
absent manifest error.  The Borrower shall pay any such Lender such amount or
amounts within 10 days after receipt thereof.
 
(d)     Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.16 shall not constitute a waiver of such Lender’s
right to demand such compensation.
 
Section 2.17.  Funding Indemnity.  In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event,  the Borrower shall compensate each Lender,
within five (5) Business Days after written demand from such Lender,  for any
loss, cost or expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense shall be deemed to include an amount determined
by such Lender to be the excess, if any, of  (A) the amount of interest that
would have accrued on the principal amount of such Eurodollar Loan if such event
had not occurred at the Adjusted LIBO Rate applicable to such Eurodollar Loan
for the period from the date of such event to the last day of the then current
Interest Period therefor (or in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan) over (B) the amount of interest that would accrue on the
principal amount of such Eurodollar Loan for the same period if the Adjusted
LIBO Rate were set on the date such Eurodollar Loan was prepaid or converted or
the date on which the Borrower failed to borrow, convert or continue
such  Eurodollar Loan.  A certifi­cate as to any additional amount payable under
this Section 2.17 submitted to the Borrower by any Lender (with a copy to the
Administrative Agent) shall be con­clusive, absent manifest error.
 
Section 2.18.     Taxes.
 
(a)     Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.18) the Administrative Agent or any Lender (as the case may
be) shall receive an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
 


 
27

--------------------------------------------------------------------------------

 


(b)     In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c)     The Borrower shall indemnify the Administrative Agent and each Lender,
within five (5) Business Days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under
Section 2.18) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
 
(d)     As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e)     Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the Code or any treaty to which the United States is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced
rate.  Without limiting the generality of the foregoing, each Foreign Lender
agrees that it will deliver to the Administrative Agent and the Borrower (or in
the case of a Participant, to the Lender from which the related participation
shall have been purchased), as appropriate, two (2) duly completed copies of (i)
Internal Revenue Service Form W-8 ECI, or any successor form thereto, certifying
that the payments received from the Borrower hereunder are effectively connected
with such Foreign Lender’s conduct of a trade or business in the United States;
or (ii) Internal Revenue Service Form W-8 BEN, or any successor form thereto,
certifying that such Foreign Lender is entitled to benefits under an income tax
treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest; or (iii) Internal Revenue Service Form
W-8 BEN, or any successor form prescribed by the Internal Revenue Service,
together with a certificate (A) establishing that the payment to the Foreign
Lender qualifies as “portfolio interest” exempt from U.S. withholding tax under
Code section 871(h) or 881(c), and (B) stating that (1) the Foreign Lender is
not a bank for purposes of Code section 881(c)(3)(A), or the obligation of the
Borrower hereunder is not, with respect to such Foreign Lender, a loan agreement
entered into in the ordinary course of its trade or business, within the meaning
of that Section; (2) the Foreign Lender is not a 10% shareholder of the Borrower
within the meaning of Code section 871(h)(3) or 881(c)(3)(B); and (3) the
Foreign Lender is not a controlled foreign corporation that is related to the
Borrower within the meaning of Code section 881(c)(3)(C); or (iv) such other
Internal Revenue Service forms as may be applicable to the Foreign Lender,
including Forms W-8 IMY or W-8 EXP.  Each such Foreign Lender shall deliver to
the Borrower and the Administrative Agent such forms on or before the date that
it becomes a party to this Agreement (or in the case of a Participant, on or
before the date such Participant purchases the related participation).  In
addition, each such Foreign Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Foreign
Lender.  Each such Foreign Lender shall promptly notify the Borrower and the
Administrative Agent at any time that it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the Internal Revenue Service for such
purpose).
 


 
28

--------------------------------------------------------------------------------

 


Section 2.19.     Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a)     The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under Section
2.16, 2.17 or 2.18, or otherwise) prior to 12:00 noon (New York time), on the
date when due, in immediately available funds, free and clear of any defenses,
rights of set-off, counterclaim or withholding or deduction of taxes.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at the Payment Office, except that
payments pursuant to Sections 2.16, 2.17 and 2.18 and 10.3 shall be made
directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be made payable for the period
of such extension.  All payments hereunder shall be made in Dollars.
 
(b)     If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
 
(c)     If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans that would result in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided,
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply).  The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
 


 
29

--------------------------------------------------------------------------------

 


(d)     Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount or amounts due.  In such event,
if the Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
 
(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to 2.19(d) or (e), 2.18(d) or 10.3(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.
 
Section 2.20.   [Intentionally Omitted].
 
Section 2.21.  [Intentionally Omitted].
 
Section 2.22.    Mitigation of Obligations. If any Lender requests compensation
under Section 2.16, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.18, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.16 or Section 2.18, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.
 


 
30

--------------------------------------------------------------------------------

 


Section 2.23.  Replacement of Lenders.  If any Lender requests compensation
under Section 2.16, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority of the account of any Lender
pursuant to Section 2.18, or if any Lender defaults in its obligation to fund
Loans hereunder, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions set forth in Section 10.4(b) all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender); provided, that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal amount of
all Loans owed to it, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (in the case of such
outstanding principal and accrued interest) and from the Borrower (in the case
of all other amounts) and (iii) in the case of a claim for compensation under
Section 2.16 or payments required to be made pursuant to Section 2.18, such
assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
ARTICLE III
 
CONDITIONS PRECEDENT TO LOANS
 
Section 3.1.  Conditions To Effectiveness. The obligations of the Lenders to
make Loans hereunder shall not become effective until the date on which each of
the following conditions is satisfied (or waived in accordance with Section
10.2).  The Administrative Agent and the Borrower shall execute a notice
confirming the satisfaction of such conditions and the occurrence of the Closing
Date.
 
(a)     The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Closing Date, including reimbursement or
payment of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent) required to be reimbursed
or paid by the Borrower hereunder, under any other Loan Document and under any
agreement with the Administrative Agent or SunTrust Robinson Humphrey, Inc., as
Arranger.
 
(b)           The Administrative Agent (or its counsel) shall have received the
following:
 
(i)     a counterpart of this Agreement signed by or on behalf of each party
hereto or written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement;
 
(ii)     duly executed originals of any Control Agreement with respect to Cash
Collateral held with any financial institution other than Agent or its
affiliates.
 


 
31

--------------------------------------------------------------------------------

 


(iii)     the duly executed Security Agreement, together with other applicable
documents under the laws of the jurisdictions with respect to the perfection of
the Liens on Cash Collateral granted under the Security Agreement, as requested
by the Administrative Agent in order to perfect such Liens, duly executed by the
Borrower;
 
(iv)     a certificate of the Secretary or Assistant Secretary of the Borrower
in a form satisfactory to the Administrative Agent, attaching and certifying
copies of its bylaws and of the resolutions of its board of directors, or
partnership agreement or limited liability company agreement, or comparable
organizational documents and authorizations, authorizing the execution, delivery
and performance of the Loan Documents to which it is a party and certifying the
name, title and true signature of each officer of the Borrower executing the
Loan Documents to which it is a party;
 
(v)     certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of the Borrower, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of the Borrower and each other jurisdiction where
the Borrower is required to be qualified to do business as a foreign
corporation;
 
(vi)     a favorable written opinion of Thompson & Knight LLP, counsel to the
Borrower, addressed to the Administrative Agent and each of the Lenders, and
covering such matters relating to the Borrower, the Loan Documents and the
transactions contemplated therein as the Administrative Agent or the Required
Lenders shall reasonably request;
 
(vii)     copies of the audited consolidated financial statements for the
Borrower and its subsidiaries for the Fiscal Year ending December 31, 2010;
 
(viii)     duly executed copy of the Consent and Fifth Amendment to Amended and
Restated Revolving Credit Agreement permitting the transactions contemplated
herein and the documents executed in connection therewith; and
 
(ix)     a fee payable to the Administrative Agent for its own account in an
amount equal to $125,000.
 
Section 3.2.  Each Credit Event.   The obligation of each Lender to make a Loan
on the occasion of any Borrowing is subject to the satisfaction of the following
conditions, at the time of and immediately after giving effect to such
Borrowing:
 
(a)     no Default or Event of Default shall exist;
 
(b)     all representations and warranties of the Borrower set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing in each case before and after giving effect thereto;
 
(c)     since the date of the financial statements of the Borrower described in
Section 4.4, there shall have been no change which has had a Material Adverse
Effect; and
 


 
32

--------------------------------------------------------------------------------

 


(d)           after giving effect to each Borrowing, the Borrower shall have
provided sufficient Cash Collateral such that the Cash Collateral Coverage Ratio
is at least 1.02 to 1.00.
 
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a),
(b), (c) and (d) of this Section 3.2.
 
Section 3.3.  Delivery of Documents.  All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article III,
unless otherwise specified, shall be delivered to the Administrative Agent for
the account of each of the Lenders and, except for any promissory notes issued
hereunder, in sufficient counterparts or copies for each of the Lenders and
shall be in form and substance satisfactory in all respects to the
Administrative Agent.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:
 
Section 4.1.  Existence; Power.  The Borrower and each of its Subsidiaries
(other than any Foreclosed Subsidiary) (i) is duly organized, validly existing
and in good standing as a corporation, partnership or limited liability company
under the laws of the jurisdiction of its organization, (ii) ­has all requisite
power and authority to carry on its business as now conducted, and (iii) is duly
qualified to do business, and is in good standing, in each jurisdiction where
such qualification is required, except where a failure to be so qualified could
not reasonably be expected to result in a Material Adverse Effect.
 
Section 4.2.  Organizational Power; Authorization.  The execution, delivery and
performance by the Borrower of the Loan Documents to which it is a party are
within the Borrower’s organizational powers and have been duly authorized by all
necessary organizational, and if required, shareholder, partner or member,
action.  This Agreement has been duly executed and delivered by the Borrower,
and constitutes, and each other Loan Document to which it is a party, when
executed and delivered by the Borrower, will constitute, valid and binding
obligations of the Borrower, enforceable against it in accordance with their
respective terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.
 
Section 4.3.  Governmental Approvals; No Conflicts.  The execution, delivery and
performance by the Borrower of this Agreement and of the other Loan Documents to
which it is a party (a) do not require any consent or approval of, registration
or filing with, or any action by, any Governmental Authority, except those as
have been obtained or made and are in full force and effect, (b) will not
violate any Requirements of Law applicable to the Borrower or any of its
Subsidiaries or any judgment, order or ruling of any Governmental Authority, (c)
will not violate or result in a default under any indenture, material agreement
or other material instrument binding on the Borrower or any of its Subsidiaries
or any of its assets or give rise to a right thereunder to require any payment
to be made by the Borrower or any of its Subsidiaries and (d) will not result in
the creation or imposition of any Lien on any asset of the Borrower or any of
its Subsidiaries, except Liens (if any) created under the Loan Documents.
 


 
33

--------------------------------------------------------------------------------

 


Section 4.4.  Financial Statements.  The Borrower has furnished to each Lender
the audited con­solidated balance sheet of the Borrower and its Subsidiaries as
of December 31, 2010 and the related consolidated statements of income,
shareholders’ equity and cash flows for the Fiscal Year then ended prepared by
PricewaterhouseCoopers LLP.  Such financial statements fairly present the
consolidated financial condition of the Borrower and its Subsidiaries as of such
dates and the consolidated results of op­erations for such periods in conformity
with GAAP consistently applied, subject to year end audit adjustments and the
absence of footnotes in the case of the statements referred to above.  Since
December 31, 2010, there have been no changes with respect to the Borrower and
its Subsidiaries which have had, singly or in the aggregate, a Material Adverse
Effect.
 
Section 4.5.  Litigation and Environmental Matters.
 
(a)     No litigation, investigation or proceeding of or before any arbitrators
or Governmental Authorities is pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which in any manner draws
into question the validity or enforceability of this Agreement or any other Loan
Document.
 
(b)     Except for the matters set forth on Schedule 4.5, the Borrower nor any
Subsidiary Guarantor (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has not become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
 
Section 4.6.  Compliance with Laws and Agreements.  The Borrower and each
Subsidiary Guarantor is in compliance with (a) all Requirements of Law and all
judgments, decrees and orders of any Governmental Authority and (b) all
indentures, agreements or other instruments binding upon it or its properties,
except where non-compliance, either singly or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
Section 4.7.  Investment Company Act, Etc.  Neither the Borrower nor any of its
Subsidiaries is (a) an “investment company” or is “controlled” by an “investment
company”, as such terms are defined in, or subject to regulation under, the
Investment Company Act, (b) a “holding company” as defined in, or subject to
regulation under, the Public Utility Holding Company Act of 1935, as amended or
(c) otherwise subject to any other regulatory scheme limiting its ability to
incur debt or requiring any approval or consent from or registration or filing
with, any Governmental Authority in connection therewith, except that the
Borrower has elected to be a “business development company” as defined in
Section 2(a)(46) of the Investment Company Act and is subject to regulation as
such under the Investment Company Act including Section 18, as modified by
Section 61, of the Investment Company Act.
 


 
34

--------------------------------------------------------------------------------

 


Section 4.8.  Taxes.  The Borrower and its Subsidiaries (other than Foreclosed
Subsidiaries) and each other Person for whose taxes the Borrower or any
Subsidiary could become liable have timely filed or caused to be filed all
Federal income tax returns and all other material tax returns that are re­quired
to be filed by them, and have paid all taxes shown to be due and payable on such
returns or on any assessments made against it or its property and all other
taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority, except where the same are currently being contested in
good faith by ap­propriate proceedings and for which the Borrower or such
Subsidiary, as the case may be, has set aside on its books adequate reserves in
accordance with GAAP.  The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries in respect of such taxes are adequate, and no tax
liabilities that could be materially in excess of the amount so provided are
anticipated.
 
Section 4.9.  Margin Regulations.  None of the pro­ceeds of any of the Loans
will be used, directly or indirectly, for any purpose that violates the
provisions of Regulation U of the Board of Governors of the Federal Reserve
System, and following the application of the proceeds from each Loan, not more
than 25% of the value of the assets, either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis, will be “margin
stock”.  Neither the Borrower nor its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying “margin stock.”
 
Section 4.10.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.
 
Section 4.11.  Ownership of Property.
 
(a)     Each of the Borrower and the Subsidiary Guarantors has good title to, or
valid leasehold interests in, all of its real and personal property material to
the operation of its business, including all such properties reflected in the
most recent audited consolidated balance sheet of the Borrower referred to in
Section 4.4 or purported to have been acquired by the Borrower or any Subsidiary
Guarantor after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement.  All leases that individually or in the aggregate are material
to the business or operations of the Borrower and its Subsidiary Guarantors are
valid and subsisting and are in full force.
 
(b)     Each of the Borrower and its Subsidiary Guarantors owns, or is licensed,
or otherwise has the right, to use, all patents, trademarks, service marks,
trade names, copyrights and other intellectual property material to its
business, and the use thereof by the Borrower and its Subsidiary Guarantors does
not infringe in any material respect on the rights of any other Person.
 


 
35

--------------------------------------------------------------------------------

 


(c)     The properties of the Borrower and its Subsidiary Guarantors are insured
with financially sound and reputable insurance companies which are not
Affiliates of the Borrower, in such amounts with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or any applicable
Subsidiary Guarantor operates.
 
Section 4.12.  Disclosure.  The Borrower has disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  None of the reports (including
without limitation all reports that the Borrower is required to file with the
Securities and Exchange Commission), nor any financial statements, certificates
or other information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation or
syndication of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by any other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, taken as a whole, in
light of the circumstances under which they were made, not misleading.
 
Section 4.13.  Labor Relations.  There are no strikes, lockouts or other
material labor disputes or grievances against the Borrower or any of the
Subsidiary Guarantors, or, to the Borrower’s knowledge, threatened against or
affecting the Borrower or any of the Subsidiary Guarantors, and no significant
unfair labor practice, charges or grievances are pending against the Borrower or
any of the Subsidiary Guarantors, or to the Borrower’s knowledge, threatened
against any of them before any Governmental Authority.  All payments due from
the Borrower or any of its Subsidiaries pursuant to the provisions of any
collective bargaining agreement have been paid or accrued as a liability on the
books of the Borrower or any such Subsidiary, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
 
Section 4.14.    Subsidiaries.  Schedule 4.14 sets forth the name of, the
ownership interest of the Borrower in, the jurisdiction of incorporation or
organization of, and the type of, each Subsidiary and identifies each Subsidiary
that is a Subsidiary Guarantor, in each case as of the Closing Date.
 
Section 4.15.     Insolvency.  After giving effect to the execution and delivery
of the Loan Documents, the making of the Loans under this Agreement, neither the
Borrower nor any Subsidiary Guarantor will be “insolvent,” within the meaning of
such term as defined in § 101 of Title 11 of the United States Code, as amended
from time to time, or be unable to pay its debts generally as such debts become
due, or have an unreasonably small capital to engage in any business or
transaction, whether current or contemplated.
 


 
36

--------------------------------------------------------------------------------

 
 
Section 4.16.     OFAC.  No Borrower or any Subsidiary Guarantor (i) is a person
whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any
dealings or transactions prohibited by Section 2 of such executive order, or is
otherwise associated with any such person in any manner violative of Section 2,
or (iii) is a person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.
 

Section 4.17.    Patriot Act.  The Borrower and the Subsidiary Guarantors are in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (ii) the
Uniting And Strengthening America By Providing Appropriate Tools Required To
Intercept And Obstruct Terrorism (USA Patriot Act of 2001).  No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:
 
Section 5.1.  Financial Statements and Other Information.  The Borrower will
deliver to the Administrative Agent:
 
(a)     as soon as available and in any event within 90 days after the end of
each Fiscal Year of Borrower, a copy of the annual audited report for such
Fiscal Year for the Borrower and its Subsidiaries, containing a consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and the related consolidated statements of income, stockholders’ equity and
cash flows (together with all footnotes thereto) of the Borrower and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, all in reasonable detail and
reported on by PricewaterhouseCoopers LLP or other independent public
accountants of nationally recognized standing (without a “going concern” or
similar qualification, exception or explanation and without any qualification or
exception as to scope of such audit) to the effect that such financial
statements present fairly in all material respects the financial condition and
the results of operations of the Borrower and its Subsidiaries for such Fiscal
Year on a consolidated basis in accordance with GAAP and that the exami­nation
by such accountants in connection with such consoli­dated financial statements
has been made in accordance with generally accepted auditing standards;
provided, that to the extent that any Special Purpose Subsidiary or Foreclosed
Subsidiary that is treated as a consolidated entity and reflected on the
consolidated balance sheet of the Borrower and its Subsidiaries, concurrently
with the delivery of the financial statements referred to in this paragraph (a),
the Borrower shall provide to the Administrative Agent a balance sheet for each
such Special Purpose Subsidiary and such Foreclosed Subsidiary as of the end of
such Fiscal Year and the related statements of income, stockholders’ equity and
cash flows (together with all footnotes thereto) of such Special Purpose
Subsidiary and such Foreclosed Subsidiary for such Fiscal Year, setting forth in
each case in comparative form the figures for the previous Fiscal Year;
 


 
37

--------------------------------------------------------------------------------

 


(b)     as soon as avail­able and in any event within 45 days after the end of
each Fiscal Quarter of the Borrower, an unaudited consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of such Fiscal Quarter and the
related unaudited consolidated statements of in­come and cash flows of the
Borrower and its Subsidiaries for such Fiscal Quarter and the then elapsed
portion of such Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding quarter and the corresponding portion of
Borrower’s previous Fiscal Year, all certified by the chief financial officer or
treasurer of the Borrower as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes; provided, that to the
extent that any Special Purpose Subsidiary or any Foreclosed Subsidiary  that is
treated as a consolidated entity and reflected on the consolidated balance sheet
of the Borrower and its Subsidiaries, concurrently with the delivery of the
financial statements referred to in this paragraph (b), the Borrower shall
provide to the Administrative Agent a balance sheet for each such Special
Purpose Subsidiary and such Foreclosed Subsidiary as of the end of such Fiscal
Quarter and the related statements of income, stockholders’ equity and cash
flows (together with all footnotes thereto) of such Special Purpose Subsidiary
and such Foreclosed Subsidiary for such Fiscal Quarter, setting forth in each
case in comparative form the figures for the previous Fiscal Quarter;
 
(c)     concurrently with the delivery of the financial statements referred to
in clauses (a) and (b) above, a Compliance Certificate signed by the principal
financial officer of the Borrower;
 
(d)     a copy of each valuation report of the Borrower’s and its Subsidiaries’
loan and securities portfolio provided pursuant to the Investment Credit
Agreement;
 
(e)     promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be;
 
(f)     promptly following any reasonable request therefor, such other
information regarding the results of operations, business affairs, financial
condition and loan and securities portfolio of the Borrower or any Subsidiary as
the Administrative Agent or any Lender may reasonably request; and
 
(g)     as soon as avail­able and in any event within 5 Business Days after the
end of each month, a certificate from a Responsible Officer of the Company
certifying as to the mark to market value of the Cash Collateral as of the end
of such month.
 


 
38

--------------------------------------------------------------------------------

 


Section 5.2.  Notices of Material Events.  The Borrower will furnish to the
Administrative Agent written notice of the following promptly after a
Responsible Officer has knowledge thereof:
 
(a)     the occurrence of any Default or Event of Default;
 
(b)     the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or, to the knowledge of
the Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;
 
(c)     the occurrence of any event or any other development by which the
Borrower or any of its Subsidiaries (i) fails to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other
approval  required under any Environmental Law, (ii) becomes subject to any
Environmental Liability, (iii) receives notice of any claim with respect to any
Environmental Liability, or (iv) becomes aware of any basis for any
Environmental Liability and in each of the preceding clauses, which individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect;
 
(d)     the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$1,000,000;
 
(e)     the occurrence of any default or event of default, or the receipt by
Borrower or any of its Subsidiaries of any written notice of an alleged default
or event of default, respect of any Material Indebtedness of the Borrower or any
of its Subsidiaries; and
 
(f)     any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
 
Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
 
Section 5.3.  Existence; Conduct of Business.  The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, fran­chises, patents,
copyrights, trademarks and trade names where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect and will continue to engage in the same business as
presently conducted or such other businesses that are reasonably related
thereto; provided, that nothing in this Section 5.3 shall prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.3.
 

 
39

--------------------------------------------------------------------------------

 
Section 5.4.  Compliance with Laws, Etc. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.


Section 5.5.  Payment of Obligations.  The Borrower will, and will cause each of
its Subsidiaries (other than Foreclosed Subsidiaries) to, pay and discharge at
or before maturity, all of its material obligations and liabilities (including
without limitation all tax liabilities and claims that could result in a
statutory Lien) before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, and (b) the Borrower or such Subsidiary has set aside
on its books adequate reserves with respect thereto in accordance with GAAP.
 
Section 5.6.  Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of Borrower in conformity with GAAP.
 
Section 5.7.  Visitation, Inspection, Etc.  The Borrower will, and will cause
each of its Subsidiaries to, permit any representative of the Administrative
Agent, or any Lender, to visit and inspect its properties, to conduct audits of
the Cash Collateral, to examine its books and records and to make copies and
take ex­tracts therefrom, and to discuss its affairs, finances and ac­counts
with any of its officers and with its independent certified public accountants,
all at such reasonable times and as of­ten as the Administrative Agent or any
Lender may reasonably request after rea­sonable prior notice to the Borrower;
provided, however, if a Default or an Event of Default has occurred and is
continuing, no prior notice shall be required. All reasonable expenses incurred
by the Administrative Agent and, at any time after the occurrence and during the
continuance of a Default or an Event of Default, any Lenders in connection with
any such visit, inspection, audit, examination and discussions shall be borne by
the Borrower.
 
Section 5.8.  Maintenance of Properties; Insurance.  The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, except where a failure to maintain such property could
not reasonably be expected to result in a Material Adverse Effect, (b) maintain
with financially sound and reputable insurance companies, insurance with respect
to its prop­erties and business, and the properties and business of its
Subsidiaries, against loss or damage of the kinds customarily insured against by
companies in the same or similar businesses operating in the same or similar
locations, and (c) at all times shall name the Administrative Agent as
additional insured on the general liability policy of the Borrower and its
Subsidiaries.
 
Section 5.9.  Use of Proceeds.  The Borrower will use the proceeds of all
Treasury Revolving Loans to support portfolio growth and preserve future
investment flexibility permitted under the Internal Revenue Code.  No part of
the proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that would violate any rule or regulation of the Board of Governors of
the Federal Reserve System, including Regulations T, U or X.
 
 
 
40

--------------------------------------------------------------------------------

 
 
Section 5.10.  Maintenance of RIC Status and Business Development Company.  The
Borrower will maintain its status as a RIC under the Code and as a “business
development company” under the Investment Company Act.
 
Section 5.11.  Compliance with Underwriting Policies.  The Borrower shall, and
shall cause its Subsidiaries, to comply at all times with its Underwriting
Policies.
 
ARTICLE VI
 
FINANCIAL COVENANTS
 
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:
 
Section 6.1.  Minimum Asset Coverage Ratio.  The Borrower shall maintain at all
times an Asset Coverage Ratio of at least 2.25:1.0.
 
Section 6.2.  Minimum Adjusted Asset Coverage Ratio.  The Borrower shall
maintain at all times an Adjusted Asset Coverage Ratio of at least 2.00:1.0.
 
Section 6.3.  Interest Coverage Ratio.  The Borrower will maintain, as of the
end of each Fiscal Quarter, commencing with the Fiscal Quarter ending March 31,
2011, an Interest Coverage Ratio of not less than 3.00:1.00.
 
Section 6.4.  Cash Collateral Coverage Ratio.  The Borrower shall maintain at
all times on a consolidated basis a Cash Collateral Coverage Ratio of at least
1.02:1.00.
 
ARTICLE VII
 
NEGATIVE COVENANTS
 
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:
 
Section 7.1.  Indebtedness and Preferred Equity.  The Borrower will not, and
will not permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any Indebtedness, except:
 
(a)     Indebtedness created pursuant to the Loan Documents;
 
(b)     Indebtedness existing on the date hereof and set forth on Schedule 7.1
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (immediately prior to giving
effect to such extension, renewal or replacement) or shorten the maturity or the
weighted average life thereof;


 
41

--------------------------------------------------------------------------------

 
 
(c)     Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets secured by a Lien on any such assets prior to the acquisition thereof;
provided, that such Indebtedness is incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvements or
extensions, renewals, and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (immediately prior to giving
effect to such extension, renewal or replacement) or shorten the maturity or the
weighted average life thereof; provided further, that the aggregate principal
amount of such Indebtedness does not exceed $5,000,000 at any time outstanding;

 
(d)     Indebtedness of the Borrower owing to any Subsidiary and of any
Subsidiary owing to the Borrower or any other Subsidiary;
 
(e)     Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary;
 
(f)     Indebtedness in respect of Hedging Obligations not prohibited by
Section 7.9;
 
(g)     other unsecured Indebtedness in an aggregate principal amount not to
exceed $5,000,000 at any time outstanding;
 
(h)     Indebtedness incurred by any Special Purpose Subsidiary or Foreclosed
Subsidiary that is non-recourse to the Borrower or any Subsidiary Guarantor;
 
(i)     Indebtedness arising in connection with the accrual of any fees and
expenses required to be paid under the Investment Advisory Agreement and the
Administration Agreement;
 
(j)     Indebtedness created pursuant to the Investment Credit Agreement.
 
Borrower will not, and will not permit any Subsidiary Guarantor to issue any
preferred stock or other preferred equity interests that (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise, (ii)
is or may become redeemable or repurchaseable by Borrower or such Subsidiary
Guarantor at the option of the holder thereof, in whole or in part or (iii) is
convertible or exchangeable at the option of the holder thereof for Indebtedness
or preferred stock or any other preferred equity interests described in this
paragraph, on or prior to, in the case of clause (i), (ii) or (iii), the
Commitment Termination Date.
 
Section 7.2.  Negative Pledge.  The Borrower will not, and will not permit any
of its Subsidiary Guarantors to, create, incur, assume or suffer to exist any
Lien on any of its assets or property now owned or hereafter acquired or,
except:
 
(a)     Liens securing the Obligations;
 


 
42

--------------------------------------------------------------------------------

 
 
(b)     Permitted Encumbrances;


(c)     any Liens on any property or asset of the Borrower or any Subsidiary
existing on the Closing Date set forth on Schedule 7.2; provided, that such Lien
shall not apply to any other property or asset of the Borrower or any
Subsidiary;
 
(d)     purchase money Liens upon or in any fixed or capital assets to secure
the purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided, that
(i) such Lien secures Indebtedness permitted by Section 7.1(c), (ii) such Lien
attaches to such asset concurrently or within 90 days after the acquisition,
improvement or completion of the construction thereof; (iii) such Lien does not
extend to any other asset; and (iv) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets;
 
(e)     rights of set off, rights over a margin call account, any form of cash
collateral or similar arrangement, in any case for obligations incurred in
respect of any Hedging Transactions so long as such Liens do not encumber assets
securing the Obligations;
 
(f)     extensions, renewals, or replacements of any Lien referred to in
paragraphs (a) through (e) of this Section 7.2; provided, that the principal
amount of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby;
 
(g)     Liens securing the obligations under the Investment Credit Agreement;
and
 
(h)     Liens created pursuant to or in respect of a Permitted Senior Investment
Participation.
 
Section 7.3.     Fundamental Changes.
 
(a)     The Borrower will not, and will not permit any Subsidiary Guarantor to,
merge into or consolidate into any other Person, or permit any other Person to
merge into or consolidate with it, or sell, lease, transfer or otherwise dispose
of (in a single transaction or a series of transactions) all or substantially
all of its assets (in each case, whether now owned or hereafter acquired) or all
or substantially all of the stock of any of its Subsidiaries (in each case,
whether now owned or hereafter acquired) or liquidate or dissolve; provided,
that if at the time thereof and immediately after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing (i) the
Borrower or any Subsidiary may merge with a Person if the Borrower (or such
Subsidiary if the Borrower is not a party to such merger) is the surviving
Person, (ii) any Subsidiary may merge into another Subsidiary; provided, that if
any party to such merger is a Subsidiary Guarantor, the Subsidiary Guarantor
shall be the surviving Person, (iii) the Borrower may sell the stock of any
Subsidiary and any Subsidiary may sell, transfer, lease or otherwise dispose of
all or substantially all of its assets so long as the Borrower shall be in
compliance, on a pro forma basis after giving effect to such sale, with the
covenants contained in Article 6, in each case recomputed as at the last day of
the most recently ended fiscal quarter of the Borrower for which financial
statements have been provided for under Section 5.1, and (iv) any Subsidiary may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower, is not
materially disadvantageous to the Lenders, and all assets of such Subsidiary are
transferred to the Borrower or a Subsidiary Guarantor.
 


 
43

--------------------------------------------------------------------------------

 


(b)     The Borrower will not, and will not permit any Subsidiary Guarantor to,
engage in any business other than businesses of the type conducted by the
Borrower and the Subsidiary Guarantors on the date hereof and businesses
reasonably related thereto.  The Special Purpose Subsidiaries will not engage in
any business other than to hold such assets and conduct such business as is
consistent with its purpose and businesses reasonably related thereto
 
Section 7.4.  Restricted Payments. The Borrower will not, and will not permit
any Subsidiary Guarantor to, declare or make, or agree to pay or make, directly
or indirectly, any dividend on any class of its stock, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, retirement, defeasance or other acquisition of, any shares
of common stock or Indebtedness subordinated to the Obligations of the Borrower
or any Guarantee thereof or any options, warrants, or other rights to purchase
such common stock or such Indebtedness, whether now or hereafter outstanding
(each, a “Restricted Payment”), except for (i) dividends payable by the Borrower
solely in shares of any class of its common stock, (ii) Restricted Payments made
by any Subsidiary to the Borrower or to another Subsidiary, on at least a pro
rata basis with any other shareholders if such Subsidiary is not wholly owned by
the Borrower and other wholly owned Subsidiaries, and (iii) cash dividends and
distributions paid on the common stock of the Borrower in an amount not to
exceed 102% of the sum of (a) its investment company taxable income for the
taxable year, determined without regard to the deduction for dividends paid
under Code Section 561, (b) its net tax-exempt interest for the taxable year,
(c) its net capital gain for the taxable year, and (d) any undistributed
investment company taxable income, net tax-exempt interest, or net capital gain
remaining from prior taxable years so long as no Event of Default has occurred
and is continuing or would result after giving effect to such dividend,
distribution or redemption, provided however, notwithstanding the existence of
an Event of Default, so long as no Material Event of Default exists or would
result therefrom, the Borrower may pay dividends in an amount equal to its
investment company taxable income, net tax exempt interest and net capital gains
that is required to be distributed to its shareholders in order to maintain its
status as a RIC and to avoid excise taxes imposed on RICs.
 
Section 7.5.  Sale of Assets.  The Borrower will not, and will not permit any
Subsidiary Guarantor to, convey, sell, lease, assign, transfer or otherwise
dispose of, any of its assets, business or property, whether now owned or
hereafter acquired, or, in the case of any Subsidiary Guarantor, issue or sell
any shares of such Subsidiary Guarantor’s common stock to any Person other than
the Borrower or another Subsidiary Guarantor (or to qualify directors if
required by applicable law), except (a) the sale or other disposition for fair
market value of obsolete or worn out property or other property not necessary
for operations disposed of in the ordinary course of business; (b) the sale of
inventory, Permitted Investments, or other investments in the ordinary course of
business; (c) Permitted Senior Investment Participations and (d) any sale or
other disposition if, after giving effect thereto the Borrower shall be in
compliance on a pro forma basis after giving effect to such sale, with the
covenants contained in Article 6, in each case recomputed as at the last day of
the most recently ended fiscal quarter of the Borrower for which financial
statements have been provided for under Section 5.1.
 


 
44

--------------------------------------------------------------------------------

 


Section 7.6.  Transactions with Affiliates.  The Borrower will not, and will not
permit any Subsidiary Guarantor to, sell lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business on an arm’s-length
basis, (b) transactions between or among the Borrower and any Subsidiary
Guarantor not involving any other Affiliate and (c) the Investment Advisory
Agreement and Administrative Agreement.
 
Section 7.7.  Restrictive Agreements.  The Borrower will not, and will not
permit any Subsidiary Guarantor to, directly or indirectly, enter into, incur or
permit to exist any agreement that prohibits, restricts or imposes any condition
upon (a) the ability of the Borrower or any Subsidiary Guarantor to create,
incur or permit any Lien upon any of its assets or properties, whether now owned
or hereafter acquired, or (b) the ability of any Subsidiary Guarantor to pay
dividends or other distributions with respect to its common stock, to make or
repay loans or advances to the Borrower or any other Subsidiary Guarantor, to
Guarantee Indebtedness of the Borrower or any other Subsidiary Guarantor or to
transfer any of its property or assets to the Borrower or any Subsidiary
Guarantor of the Borrower; provided, that (i) the foregoing shall not apply to
restrictions or conditions imposed by law or by this Agreement or any other Loan
Document, (ii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary
Guarantor pending such sale, provided such restrictions and conditions apply
only to the Subsidiary Guarantor that is sold and such sale is permitted
hereunder, (iii) clause (a) shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions and conditions apply only to the property or
assets securing such Indebtedness, (iv) clause (a) shall not apply to a
Permitted Senior Investment Participation, (v) the foregoing shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof, and (vi) the foregoing shall not apply to restrictions or conditions
imposed by the Investment Credit Agreement.
 
Section 7.8.  Sale and Leaseback Transactions.  The Borrower will not, and will
not permit any  of the Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred.
 
Section 7.9.  Hedging Transactions.  The Borrower will not, and will not permit
any Subsidiary Guarantor to, enter into any Hedging Transaction, other than
Hedging Transactions entered into in the ordinary course of business (i) to
hedge or mitigate risks to which the Borrower or any Subsidiary Guarantor is
exposed in the conduct of its business or the management of its liabilities, or
(ii) with any counterparty who is or is anticipated to become, at the time that
the Hedging Transaction is entered into, a borrower from the Borrower or any
Subsidiary Guarantor or the issuer of a debt or equity interest to the Borrower
or any Subsidiary Guarantor, which Hedging Transaction is entered into to hedge
or mitigate risks to which such counterparty and its affiliates are exposed in
the conduct of their businesses or the management of their liabilities, or (iii)
to hedge or mitigate risks to which the Borrower or any Subsidiary Guarantor is
exposed under Hedging Transactions described in the preceding clause (ii) or to
effect an offset or unwind of any other Hedging Transaction; provided that the
Borrower or any Subsidiary Guarantor shall act in a reasonable and prudent
manner to achieve, in the aggregate, substantially offsetting Hedging
Transactions under clause (iii) with respect to the Net Mark to Market Exposure
under the Hedging Transactions that are from time to time outstanding under
clause (ii).  Solely for the avoidance of doubt, the Borrower acknowledges that
a Hedging Transaction entered into for speculative purposes or of a speculative
nature (which shall be deemed to include any Hedging Transaction under which the
Borrower or any Subsidiary Guarantor is or may become obliged to make any
payment (i) in connection with the purchase by any third party of any common
stock or any Indebtedness or (ii) as a result of changes in the market value of
any common stock or any Indebtedness) is not a Hedging Transaction entered into
in the ordinary course of business to hedge or mitigate risks.
 


 
45

--------------------------------------------------------------------------------

 


Section 7.10.  Accounting Changes.  The Borrower will not, and will not permit
any Subsidiary Guarantor to, make any significant change in accounting treatment
or reporting practices, except as required or permitted by GAAP, or change the
fiscal year of the Borrower or of any Subsidiary Guarantor, except to change the
fiscal year of a Subsidiary Guarantor to conform its fiscal year to that of the
Borrower.
 
Section 7.11.  Amendment to Material Documents. Upon the occurrence and during
the continuation of an Event of Default, the Borrower will not, and will not
permit any of its Subsidiaries to, agree to or permit any amendment,
modification or waiver of any provision of the Investment Advisory Agreement or
the Administration Agreement if the effect of such amendment, modification or
waiver is to increase the amount of fees or other amounts payable by the
Borrower or any of its Subsidiaries under such agreements or alter the payment
schedule with respect to such fees or such other amounts without the prior
written consent of the Administrative Agent.
 
Section 7.12.  Loans, Etc.  The Borrower will not permit at any time the
aggregate amount of all unfunded commitments of the Borrower and its
Subsidiaries to provide loans, advances or Guarantees with respect to such
Investments (but excluding any “unapproved capital expenditure amount” as
defined below) to exceed 100% of the sum of (i) all cash of the Borrower and its
Subsidiaries held in deposit accounts that are subject to a Control Agreement
granting the administrative agent under the Investment Credit Agreement a first
priority security interest therein, excluding Cash Collateral, plus (ii) the
difference between (x) the Treasury Revolving Commitment Amount minus (y) the
Treasury Revolving Credit Exposure, plus (iii) 95% of Fair Market Value of all
Marketable Securities with an Investment Grade Rating, plus (iv) 85% of the Fair
Market Value of all Marketable Securities with a Non-Investment Grade
Rating.  For purposes of this Section 7.12, “unapproved capital expenditure
amount” means the portion of any commitment that (i) may only be used for
capital expenditures (including drilling and completion of wells, the purchase
of assets or other capital expenditures) that are approved by (or consented to
by) the Borrower or such Subsidiary in its sole discretion or words of similar
effect (whether under a specific approval or under a budget that must be
approved) and (ii) exceeds the amount of the capital expenditures that have been
so approved and that, if applicable, will not be paid from cash flow from
operations under the approved budget.  In addition, for purposes of this Section
7.12, with respect to all Marketable Securities, the Borrower shall, not less
frequently than once each calendar week (or on such more frequent basis as may
be required under the Investment Credit Agreement), determine the Fair Market
Value of such Marketable Securities.  Borrower shall also provide to the
Administrative Agent evidence of compliance with this Section 7.12 on each
Compliance Certificate that it delivers pursuant to Section 5.1(c), in form and
substance acceptable to the Administrative Agent.
 


 
46

--------------------------------------------------------------------------------

 




 
ARTICLE VIII
 
EVENTS OF DEFAULT
 
Section 8.1.  Events of Default.  If any of the following events (each an “Event
of Default”) shall occur:
 
(a)     the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment or otherwise; or
 
(b)     the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount payable under clause (a) of this Section
8.1) payable under this Agreement or any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of three (3) Business Days; or
 
(c)     any representation or warranty made or deemed made by or on behalf of
the Borrower in or in connection with this Agreement or any other Loan Document
(including the Schedules attached thereto) and any amendments or modifications
hereof or waivers hereunder, or in any certificate, report, financial statement
or other document submitted to the Administrative Agent or the Lenders by the
Borrower or any representative of the Borrower pursuant to or in connection with
this Agreement or any other Loan Document shall prove to be incorrect in any
material respect when made or deemed made or submitted; or
 
(d)     the Borrower shall fail to observe or perform any covenant or agreement
contained in Sections 5.1,5.2, or 5.3 (with respect to the Borrower’s existence)
or Articles VI or VII; or
 
(e)     the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a), (b)
and (d) above or any other Loan Document), and such failure shall remain
unremedied for 30 days after notice thereof shall have been given to the
Borrower by the Administrative Agent; or
 
(f)           the Borrower or any Subsidiary Guarantor (whether as primary
obligor or as guarantor or other surety) shall fail to pay any principal of or
premium or interest on (i) Indebtedness created pursuant to the Investment
Credit Agreement or (ii) any Material Indebtedness that is outstanding, when and
as the same shall become due and payable (whether at scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument evidencing or governing such Indebtedness; or any other event
shall occur or condition shall exist under any agreement or instrument relating
to such Material Indebtedness and shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
event or condition is to accelerate, or permit the acceleration of, the maturity
of such Indebtedness; or any such Indebtedness shall be declared to be due and
payable; or required to be prepaid or redeemed (other  than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or any
offer to prepay, redeem, purchase or defease such Indebtedness shall be required
to be made, in each case prior to the stated maturity thereof; or
 


 
47

--------------------------------------------------------------------------------

 


(g)     the Borrower or any Subsidiary Guarantor shall (i) commence a voluntary
case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect  or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this Section 8.1, (iii) apply
for or consent to the appointment of a custodian, trustee, receiver, liquidator
or other similar official for the Borrower or any such Subsidiary Guarantor for
a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting  any of the foregoing; or
 
(h)     an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary Guarantor or its debts, or any
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or (ii) the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower or any Subsidiary Guarantor or for a substantial part
of its assets, and in any such case, such  proceeding or petition shall remain
undismissed for a period of 60 days or an order or decree approving or  ordering
any of the foregoing shall be entered; or
 
(i)     the Borrower or any Subsidiary Guarantor shall become unable to pay,
shall admit in writing its inability to pay, or shall fail to pay, its debts as
they become due; or
 
(j)     an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with other ERISA Events that have occurred, could
reasonably be expected to result in liability to the Borrower and the
Subsidiaries in an aggregate amount exceeding $1,000,000; or
 
(k)     any judgment or order for the payment of money in excess of
$1,000,000 in the aggregate shall be rendered against the Borrower or any
Subsidiary Guarantor, and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be a
period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or
 
(l)     any non-monetary judgment or order shall be rendered against the
Borrower or any Subsidiary Guarantor that would reasonably be expected to have a
Material Adverse Effect, and there shall be a period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or
 


 
48

--------------------------------------------------------------------------------

 


(m)     a Change in Control shall occur or exist; or
 
(n)     any material provision of any Security Document shall for any reason
cease to be valid and binding on, or enforceable against the Borrower or the
Borrower shall so state in writing or the Borrower shall seek to terminate any
Security Document except as permitted herein or therein;
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (f) or (g) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall,  by notice to the Borrower, take
any or all of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately; (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower;
(iii) exercise all remedies contained in any other Loan Document and (iv)
exercise any other remedies available at law or equity; and that, if an Event of
Default specified in either clause (g) or (h)  shall occur, the
Commitments  shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon, and  all fees, and all
other Obligations shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.
 
ARTICLE IX
 
THE ADMINISTRATIVE AGENT
 
Section 9.1.  Appointment of Administrative Agent.  Each Lender irrevocably
appoints SunTrust Bank as the Administrative Agent and authorizes it to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent under this Agreement and the other Loan Documents, together
with all such actions and powers that are reasonably incidental thereto. The
Administrative Agent may perform any of its duties hereunder or under the other
Loan Documents by or through any one or more sub-agents or attorneys-in-fact
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent or attorney-in-fact may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties.  The exculpatory
provisions set forth in this Article shall apply to any such sub-agent or
attorney-in-fact and the Related Parties of the Administrative Agent, any such
sub-agent and any such attorney-in-fact and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
Section 9.2.  Nature of Duties of Administrative Agent.  The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.2), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be li­able for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negli­gence or willful misconduct.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents or attorneys-in-fact selected by it with reasonable care.  The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction  of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.  The Administrative Agent may consult
with legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.
 


 
49

--------------------------------------------------------------------------------

 


Section 9.3.  Lack of Reliance on the Administrative Agent.  Each of the Lenders
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each of the Lenders also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking of any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.
 
Section 9.4.  Certain Rights of the Administrative Agent.  If the Administrative
Agent shall request instructions from the Required Lenders with re­spect to any
action or ac­tions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act, unless and until it shall have received instructions from
such Lend­ers; and the Administrative Agent shall not incur liability to any
Person by rea­son of so refraining.  Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
ac­cordance with the instructions of the Required Lenders where required by the
terms of this Agreement.
 


 
50

--------------------------------------------------------------------------------

 


Section 9.5.  Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed, sent or made
by the proper Person.  The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrower),
indepen­dent public accountants and other experts selected by it and shall not
be liable for any action taken or not taken by it in accordance with the advice
of such counsel, accountants or experts.
 
Section 9.6.  The Administrative Agent in its Individual Capacity.  The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
“holders of notes”, or any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual
capacity.  The bank acting as the Administrative Agent and its Affiliates may
accept de­posits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder.
 
Section 9.7.  Successor Administrative Agent.
 
(a)     The Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Borrower.  Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent,
subject to the approval by the Borrower provided that no Default or Event of
Default shall exist at such time.  If no suc­cessor Administrative Agent shall
have been so appointed, and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States of America or any state thereof or a bank which maintains
an office in the United States, having a combined capital and surplus of at
least $500,000,000.
 
(b)     Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall there­upon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents.  If within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders  appoint a successor Administrative Agent as provided above.
After any retir­ing Administrative Agent’s resignation hereunder, the
provi­sions of this Article IX shall continue in effect for the benefit of such
retiring Administrative Agent and its representatives and agents in respect of
any ac­tions taken or not taken by any of them while it was serving as the
Administrative Agent.
 


 
51

--------------------------------------------------------------------------------

 


Section 9.8. Authorization to Execute other Loan Documents  Each Lender hereby
authorizes the Administrative Agent to execute on behalf of all Lenders (a) all
Loan Documents other than this Agreement, and (b) any release of collateral to
the extent expressly permitted by this Agreement.
 
ARTICLE X

 
MISCELLANEOUS
 
Section 10.1.     Notices and Partial Release.
 
(a)     Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:
 

 
To the Borrower:
NGP Capital Resources Company
   
1221 McKinney Street, Suite 2975
   
Houston, TX  77010
   
Attention:  Stephen K. Gardner
   
Telecopy Number:  (713) 752-0063
       
To the Administrative Agent:
SunTrust Bank
   
303 Peachtree Street, N.E./24th Floor
   
Atlanta, Georgia 30308
   
Attention:  David Stephenson
   
Telecopy Number: (404) 230-5528
       
With a copy to:
SunTrust Bank Agency Services
   
303 Peachtree Street, N.E./25th Floor
   
Atlanta, Georgia 30308
   
Attention:  Doug Weltz
   
Telecopy Number:  (404) 221-2001; and
         
King & Spalding LLP
   
100 N. Tryon Street, Suite 3900
   
Charlotte, North Carolina 28202
   
Attention:  Todd Holleman
   
Telecopy Number:  (704) 503-2622




 
52

--------------------------------------------------------------------------------

 
 

 
To any other Lender:   
the address set forth in the Assignment
   
and Acceptance executed by such Lender
     

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All such
notices and other communications shall, when transmitted by overnight delivery,
or faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent shall not be effective until actually received by such Person at its
address specified in this Section 10.1.
 
(b)     Any agreement of the Administrative Agent and the Lenders herein to
receive certain notices by telephone or facsimile is solely for the convenience
and at the request of the Borrower.  The Administrative Agent and the Lenders
shall be entitled to rely on the authority of any Person purporting to be a
Person authorized by the Borrower to give such notice and the Administrative
Agent and Lenders shall not have any liability to the Borrower or other Person
on account of any action taken or not taken by the Administrative Agent or the
Lenders in reliance upon such telephonic or facsimile notice.  The obligation of
the Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent
and the Lenders to receive written confirmation of any telephonic or facsimile
notice or the receipt by the Administrative Agent and the Lenders of a
confirmation which is at variance with the terms understood by the
Administrative Agent and the Lenders to be contained in any such telephonic or
facsimile notice.
 
Section 10.2.     Waiver; Amendments.
 
(a)     No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or any other Loan Document, and no
course of dealing between the Borrower and the Administrative Agent or any
Lender, shall oper­ate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or  discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exer­cise of any other right or power hereunder or
thereunder.  The rights and remedies of the Administrative Agent and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclu­sive of any rights or remedies provided by law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 10.2, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent or any Lender may have had notice
or knowledge of such Default or Event of Default at the time.
 
(b)     No amendment or waiver of any provision of this Agreement or the other
Loan Documents, nor consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Borrower and the Required Lenders or the Borrower and the Administrative Agent
with the consent of the Required Lenders and then such waiver or consent shall
be effective only in the specific instance and for the spe­cific purpose for
which given; provided, that no amendment or waiver shall:  (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the date fixed for any payment of any principal
of, or interest on, any Loan or interest thereon or any fees hereunder or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
for the termination or reduction of any Commitment, without the written consent
of each Lender affected thereby,  (iv) change Section 2.19 (b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section 10.2 or the definition of “Required Lenders” or any other
provision  hereof specifying the number or percentage of Lenders which are
re­quired to waive, amend or modify any rights hereunder or make any
determination  or grant any consent hereunder, without the consent of each
Lender; (vi) release all or substantially all of the guarantors or limit the
liability of any such guarantors under any guaranty agreement, without the
written consent of each Lender; or (vii) release all or substantially all
collateral (if any) securing any of the Obligations, without the written consent
of each Lender; provided further, that no such agreement shall amend, modify or
otherwise affect the rights, duties or obligations of the Administrative Agent
without the prior written consent of such Person.  Notwithstanding anything
contained herein to the contrary, this Agreement may be amended and restated
without the consent of any Lender (but with the consent of the Borrower and the
Administrative Agent) if, upon giving effect to such amendment and restatement,
such Lender shall no longer be a party to this Agreement (as so amended and
restated), the Commitments of such Lender shall have terminated (but such Lender
shall continue to be entitled to the benefits of Sections 2.16, 2.17, 2.18 and
10.3), such Lender shall have no other commitment or other obligation hereunder
and shall have been paid in full all principal, interest and other amounts owing
to it or accrued for its account under this Agreement.
 


 
53

--------------------------------------------------------------------------------

 


Section 10.3.     Expenses; Indemnification.
 
(a)     The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of outside counsel for the
Administrative Agent and its Affiliates, in connection with the syndication of
the credit facilities provided for herein, the preparation and administration of
the Loan Documents and any amendments, modifications or waivers thereof (whether
or not the transactions contemplated in this Agreement or any other Loan
Document shall be consummated) and (ii) all out-of-pocket costs and expenses
(including, without limitation, the reasonable fees, charges and disbursements
of outside coun­sel) incurred by the Administrative Agent or any Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section 10.3, or in connection
with the Loans made, including all such out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans.
 
(b)           The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof) and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or Release
of  Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower, and regardless of whether any
Indemnitee is a party thereto, provided that such indemnity shall not be
available to the extent that a court having competent jurisdiction shall have
determined by a final and nonappealable judgment that such losses, claims,
damages, liabilities or related expenses resulted from (x) the gross negligence
or willful misconduct of any Indemnitee, (y) a claim brought by the Borrower or
any of its Subsidiaries against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, or (z) a
claim brought by the Administrative Agent against its legal counsel in
connection with this Agreement or any other Loan Document.
 


 
54

--------------------------------------------------------------------------------

 


(c)     The Borrower shall pay, and hold the Administrative Agent and each of
the Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with re­spect to this Agreement and any
other Loan Documents, any collateral described therein, or any payments due
thereunder, and save the Administrative Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.
 
(d)     To the extent that the Borrower fails to pay any amount required to be
paid to the Administrative Agent under clauses (a), (b) or (c) hereof, each
Lender severally agrees to pay to the Administrative Agent such Lender’s Pro
Rata Share (determined as of the time that the unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided, that the unreimbursed
expense or indemnified payment, claim, damage, liability or related expense, as
the case may be, was incurred by or asserted against the Administrative Agent in
its capacity as such.
 
(e)     To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any Loan or the use of proceeds thereof.
 
(f)     All amounts due under this Section 10.3 shall be payable promptly after
written demand therefor.
 


 
55

--------------------------------------------------------------------------------

 


Section 10.4.     Successors and Assigns.
 
(a)  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
 
(b)  Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
 
(i)  Minimum Amounts.
 
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
 
(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
and  Treasury Revolving Credit Exposure outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans and Treasury Revolving Credit Exposure of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Acceptance, as of
the Trade Date) shall not be less than $1,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
 
(ii)  Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, Treasury Revolving
Credit Exposure or the Commitment assigned, except that this clause (ii) shall
not prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Commitments on a non-pro rata basis.
 


 
56

--------------------------------------------------------------------------------

 


(iii)  Required Consents.  No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
 
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;
 
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender with a Commitment; and
 
(iv)  Assignment and Acceptance.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee of $1,000, and the assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
 
(v)  No Assignment to Borrower.  No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
 
(vi)  No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.16, 2.17, 2.18 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section
10.4.
 
(c)  The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Treasury Revolving Credit Exposure owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
 
 
 
57

--------------------------------------------------------------------------------

 
 
(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent sell participations to any Person (other
than a natural person, the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant:  (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby, (iii)
postpone the date fixed for any payment of any principal of, or interest on, any
Loan or interest thereon or any fees hereunder or reduce the amount of, waive or
excuse any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment, without the written consent of each Lender affected
thereby, (iv) change Section 2.19(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section 10.4 or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender; (vi) release any guarantor or limit the liability of any
such guarantor under any guaranty agreement without the written consent of each
Lender except to the extent such release is expressly provided under the terms
of the Guaranty Agreement; or (vii) release all or substantially all collateral
(if any) securing any of the Obligations.  Subject to paragraph (e) of this
Section 10.4, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.16, 2.17, and 2.18 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 10.4.  To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.7 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.19 as though it were a
Lender.

 
(e)  A Participant shall not be entitled to receive any greater payment under
Section 2.16 and Section 2.18 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.18 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.18(e) as though it were a Lender.
 
 
 
58

--------------------------------------------------------------------------------

 
 
(f)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
Section 10.5.     Governing Law; Jurisdiction; Consent to Service of Process.
 
(a)     This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof) of the State of New York.
 
(b)     The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the United States District
Court of the Southern District of New York, and of any state court of the State
of New York sitting in New York County and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
other Loan Document or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York state
court or, to the extent permitted by applicable law, such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against the Borrower or its properties in
the courts of any jurisdiction.


(c)     The Borrower ir­­revocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section 10.5 and brought
in any court referred to in paragraph (b) of this Section 10.5. Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(d)     Each party to this Agreement irrevocably consents to the service of
process in the manner provided for notices in Section 10.1.  Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.
 
Section 10.6.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.8.
 
 
 
59

--------------------------------------------------------------------------------

 
 
Section 10.7.  Right of Setoff.  In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender shall have the right, at any time or from time to time upon the
occurrence and during the continuance of an Event of Default, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, to set off and apply against all
deposits (general or special, time or demand, provisional or final) of the
Borrower at any time held or other obligations at any time owing by such Lender
to or for the credit or the account of the Borrower against any and all
Obligations held by such Lender irrespective of whether such Lender shall have
made demand hereunder and although such Obligations may be unmatured. Each
Lender agrees promptly to notify the Administrative Agent and the Borrower after
any such set-off and any application made by such Lender; provided, that the
failure to give such notice shall not affect the validity of such set-off and
application.

 
Section 10.8.  Counterparts; Integration.  This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Agreement, the Engagement
Letter, the other Loan Documents, and any separate letter agreement(s) relating
to any fees payable to the Administrative Agent constitute the entire agreement
among the parties hereto and thereto regarding the subject matters hereof and
thereof and supersede all prior agreements and understandings, oral or written,
regarding such subject matters.
 
Section 10.9.  Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated.  The
provisions of Sections 2.16, 2.17, 2.18, and 10.3 and Article IX shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.  All representations and warranties made herein, in the
cer­tifi­cates, reports, notices, and other documents delivered pursu­ant to
this Agreement shall survive the execution and delivery of this Agreement and
the other Loan Documents, and the making of the Loans.
 
 
 
60

--------------------------------------------------------------------------------

 
 
Section 10.10.  Severability.  Any provision of this Agreement ­or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of  the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
 
Section 10.11.  Confidentiality.  Each of the Administrative Agent and each
Lender agrees to take normal and reasonable precautions to maintain the
confidentiality of any information designated in writing as confidential and
provided to it by the Borrower or any Subsidiary or pursuant to any request,
visitation, inspection, audit, examination or discussion in respect of the
Borrower, any of its Subsidiaries or any of their respective businesses, assets
or operations, except that such information may be disclosed (i) to any Related
Party of the Administrative Agent or any such Lender, including without
limitation accountants, legal counsel and other advisors, (ii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (iii) to the extent requested by  any regulatory agency or authority,
(iv) to the extent that such information becomes publicly available other than
as a result of a breach of this Section 10.11, or which becomes available to the
Administrative Agent, any Lender or any Related Party of any of the foregoing on
a nonconfidential basis from a source other than the Borrower, (v) in connection
with the exercise of any  remedy hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (vi) subject
to provisions substantially similar to this Section 10.11, to any actual or
prospective assignee or Participant, or (vii) with the consent of the
Borrower.  Any Person required to maintain the confidentiality of any
information as provided for in this Section 10.11 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such information as such
Person would accord its own confidential information.


Section 10.12.  Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which may be treated as interest on
such Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and
Charges  that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section 10.12 shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment, shall have been received by such Lender.
 
Section 10.13.  Waiver of Effect of Corporate Seal. The Borrower represents and
warrants that it is not required to affix its corporate seal to this Agreement
or any other Loan Document pursuant to any Requirement of Law or regulation,
agrees that this Agreement is delivered by Borrower under seal and waives any
shortening of the statute of limitations that may result from not affixing the
corporate seal to this Agreement or such other Loan Documents.
 
 
 
61

--------------------------------------------------------------------------------

 
 
Section 10.14.  Patriot Act.   The Administrative Agent and the Lenders hereby
notify the Borrower that each Lender subject to the USA Patriot Act of 2001 (31
U.S.C. 5318 et seq.), pursuant to Section 326 thereof, is required to obtain,
verify and record information that identifies the Borrower, including the name
and address of the Borrower and other information allowing such Lender to
identify the Borrower in accordance with such act.
 
Section 10.15.     NO ORAL AGREEMENTS, WAIVER, EFFECT OF AMENDMENT AND
RESTATEMENT.
 
(a)       THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT AND UNDERSTANDING
BETWEEN THE PARTIES AND SUPERSEDE ALL OTHER AGREEMENTS AND UNDERSTANDINGS
BETWEEN SUCH PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF.  THE
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.  WITHOUT LIMITATION OF THE FOREGOING, THIS AGREEMENT SUPERSEDES AND
REPLACES, IN THEIR ENTIRETY, THE ORIGINAL CREDIT AGREEMENTS, AND ANY “EVENT OF
DEFAULT” (AS THAT TERM IS DEFINED IN EITHER OF SUCH ORIGINAL CREDIT AGREEMENTS)
HERETOFORE EXISTING UNDER EITHER OF THE ORIGINAL CREDIT AGREEMENTS SHALL BE
WAIVED, EFFECTIVE UPON THE CLOSING DATE.


(b)     Upon the effectiveness of this Agreement, from and after the Closing
Date:  (i) the terms and conditions of the Original Credit Agreement shall be
amended as set forth herein and, as so amended, shall be restated in their
entirety, but only with respect to the rights, duties and obligations among
Borrower, the Lenders and the Administrative Agent accruing from and after the
Closing Date; (ii) this Agreement shall not in any way release or impair the
rights, duties, Obligations or Liens created pursuant to the Original Credit
Agreement or any other Loan Document (as defined therein) or affect the relative
priorities thereof, in each case to the extent in force and effect thereunder as
of the Closing Date and except as modified hereby or by documents, instruments
and agreements executed and delivered in connection herewith, and all of such
rights, duties, Obligations and Liens are assumed, ratified and affirmed by
Borrower; (iii) all indemnification obligations of Borrower under the Original
Credit Agreement and any other Loan Documents (as defined therein) shall survive
the execution and delivery of this Agreement and shall continue in full force
and effect for the benefit of the Lenders, the Administrative Agent, and any
other Person indemnified under the Original Credit Agreement or any other Loan
Document (as defined therein) at any time prior to the Closing Date, (iv) the
Obligations incurred under the Original Credit Agreement shall, to the extent
outstanding on the Closing Date, continue outstanding under this Agreement and
shall not be deemed to be paid, released, discharged or otherwise satisfied by
the execution of this Agreement, and this Agreement shall not constitute a
refinancing, substitution or novation of such Obligations or any of the other
rights, duties and obligations of the parties hereunder; (v) the execution,
delivery and effectiveness of this Agreement shall not operate as a waiver of
any right, power or remedy of the Lenders or the Administrative Agent under the
Original Credit Agreement, nor constitute a waiver of any covenant, agreement or
obligation under the Original Credit Agreement, except  to the extent that any
such covenant, agreement or obligation is no longer set forth herein or is
modified hereby; and (vi) any and all references to the Original Credit
Agreement in each and every other Loan Documents shall, without further action
of the parties, be deemed a reference to the Original Credit Agreement, as
amended and restated by this Agreement, and as this Agreement shall be further
amended, restated, supplemented or otherwise modified from time to time.
 
 
 
62

--------------------------------------------------------------------------------

 
 
(c)     Borrower hereby restates, ratifies and reaffirms each and every term and
condition set forth in the Original Credit Agreement and the other Loan
Documents.  Without limitation to the foregoing, Borrower acknowledges and
agrees that the Liens granted by  Borrower to the Administrative Agent pursuant
to the Security Documents shall continue to secure all of the Obligations under
Original Credit Agreement, as amended and restated by this Agreement.
 
(remainder of page left intentionally blank)
 


 
63

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal in the case of the Borrower by their respective authorized
officers as of the day and year first above written.
 
NGP CAPITAL RESOURCES COMPANY
 
By:           /s/ STEPHEN K. GARDNER
Stephen K. Gardner
Chief Executive Officer and President




 
[SIGNATURE PAGE TO TREASURY SECURED REVOLVING CREDIT AGREEMENT]

 
 

--------------------------------------------------------------------------------

 

SUNTRUST BANK, as Administrative Agent
and as a Lender
 
By:           /s/ YANN PIRIO
Name: Yann Pirio
Title: Director


 
 
 
[SIGNATURE PAGE TO TREASURY SECURED REVOLVING CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 


Schedule I
 
APPLICABLE MARGIN AND APPLICABLE PERCENTAGE
 
Treasury Revolving Credit Facility
 
Applicable Margin for Eurodollar Loans
Applicable Margin for Base Rate Loans
Applicable Percentage for Commitment
Fee
 
0.50%
 
0.00%
 
0.125%



 


 


 


 


 
 

--------------------------------------------------------------------------------

 


Schedule II
 
COMMITMENT AMOUNTS
 
SunTrust Bank      
$30,000,000



 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4.5
 
ENVIRONMENTAL MATTERS
 
NONE


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4.14


SUBSIDIARIES



Company
State of Formation
Owners
Ownership Interests
       
NGPC Funding GP, LLC
Texas
NGP Capital Resources Company
100% of limited liability company interest
       
NGPC Nevada, LLC
Nevada
NGP Capital Resources Company
100% of limited liability company interest
       
NGPC Funding, LP
Texas
NGPC Funding GP, LLC
.1% general partnership interest
   
NGPC Nevada, LLC
99.9% limited partnership interest
       
NGPC Asset Holdings GP, LLC
Texas
NGPC Funding, LP
100% of limited liability company interest
       
NGPC Asset Holdings, LP
Texas
NGPC Asset Holdings GP, LLC
0.1% general partnership interest
   
NGPC Funding, LP
99.9% limited partnership interest
       
NGPC Asset Holdings II, LP
Texas
NGPC Asset Holdings GP, LLC
0.1% general partnership interest
   
NGPC Funding, LP
99.9% limited partnership interest
       
NGPC Asset Holdings III, LP
Texas
NGPC Asset Holdings GP, LLC
0.1% general partnership interest
   
NGPC Funding, LP
99.9% limited partnership interest
       
NGPC Asset Holdings V, LP
Texas
NGPC Asset Holdings GP, LLC
0.1% general partnership interest
   
NGPC Funding, LP
99.9% limited partnership interest
       
NGPC Asset Holdings VI, LP
Texas
NGPC Asset Holdings GP, LLC
0.1% general partnership interest
   
NGPC Funding, LP
99.9% limited partnership interest



 
 

--------------------------------------------------------------------------------

 


SCHEDULE 7.1
 
OUTSTANDING INDEBTEDNESS
 
NONE
 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 7.2
 
EXISTING LIENS



NONE


 
 

--------------------------------------------------------------------------------

 

